Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 1 of 94

AO 241 . Page 2
(Rev. 01/15)

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

 

 

 

 

 

 

 

United States District Court \ District: MARY lead
Name (under which you were convicted): Docket or Case No.:
emeal Kenneth Abeotioto IZK03000 5/0
Place of Confinement : Prisoner No.:
Westeen Cog5cchmal institiben 323-69; [780656
Petitioner (include the name under which you were convicted} Respondent (authorized person having custody of petitioner)
¥v.
Samaal Kenneth Abeotrb MéAtfhen 5, fader
The Attorney General of the State of: —__ FILED a

 

man LOGGED RECEIVED

PETITION | JUN = 9 2021
a Ona cee
1. (a) Name and location of court that entered the judgment of conviction you are challenging: :

DEPUTY

Circut Cooet fee Balhae County

 

 

(b) Criminal docket or case number {if you know): O3-K-063~ COZ/2>
2. (a) Date of the judgment of conviction (if youknow): 8-2 7-0

(b) Date of sentencing: Ne ofemsh 2 ‘6 jz 004
3. Length of sentence: L Fe t43 ype

4. In this case, were you convicted on more than one count or of more than one crime? w Yes O No
5. Identify all crimes of which you were convicted and sentenced in this case: tA oC dee - Ars} eafeé 4
- ¥
Ass tolt Fiat estes, EX torhon, Kidnapping ,d01g2@u8 WHATS,
# 7 7 a wT ~/ a
Child Kidnapping.
ve U

 

 

 

 

 

 

6. (a) What was your plea? (Check one)
of ()) Not guilty oO (3) Nolo contendere (no contest)
oO Guilty go 64) Insanity plea
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 2 of 94

AO 24] Page 3
(Rev. 01/15)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one}
O Jury or Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes oy No
8. Did you appeal from the judgment of conviction?
W Yes O No
9, Tf you did appeal, answer the following:

(a) Name of court: Coort ok Appeals ot Mary lard

(b) Docket or case number (if you know): / 4 4s | Zz O

 

(c) Result: New Seatine ag h Raging
(d) Date of result (if you know):

 

(e) Citation to the case (if you know):

 

(f) Grounds raised:

 

| bee attahl |

Court of Hegel BK
Inypeen 3 ~

 

 

 

 

 

 

 

Table of Contris
I~ 2 pages

Mo

 

f

 

 

woe

 

 

(g) Did you seek further review by a higher state court? Yes ow No
If yes, answer the following:

(1) Name of court:

 

{2) Docket or case number (if you know):

 

(3) Result:

 

 

(4) Date of result (if you know):

 
Case 1:21-cv-01431- CCB Document 1. Filed 06/09/21 Page 3 of 9 94

INDEX
TABLE OF CONTENTS
Page
STATEMENT OF THE CASE ......... cece ueunebepenenteeanenees 1
QUESTIONS PRESENTED 1.0.0.0 0 00000 ee rete teen een eee eee tees 3
STATEMENT OF FACTS .. 0. cc ccccceeeteeestecseseesteettttterecee 4
ARGUMENT ........2--5- beens cube beeeeettteeeeeees ve eeeeeees 23
x ee THE TRIAL COURT ERRED IN DETERMINING, THAT MR.
ABEOKUTO’S WAIVER OF HIS CONSTITUTIONAL RIGHT TO
ATRIALBY JURY ATTHE GUILT OR INNOCENCE PHASE
WAS KNOWING AND VOLUNTARY. ......- cee ee cee 23
6 I. THE TRIAL COURT ERRED IN ACCEPTING MR.
ABEOKUTO’S WAIVER OF JURY SENTENCING. ......... 35
& Se I. THETRIALCOURTERRED IN ADMITTING EVIDENCE OF
:* MR. ABEOKUTO’S POST-ARREST, POST-MIRANDA WARN-
ING SILENCE, ........-ce cece eee eees ree 45
y x IV. THETRIALCOURTERRED IN DENYING MR. ABEOKUTO’S |
: REQUESTS FOR CONTINUANCE TO PERMIT NEW COUN-
SEL TO PREPARE FOR TRIAL AND TO PREPARE FOR THE

SENTENCING HEARING. .0 0... c eee cece eee eee ences 51

y i Vv. THE TRIAL COURT ERRED WHEN IT DENIED MR. °

ABEOKUTO’S MOTION TO SUPPRESS HIS STATEMENT AT

oe THE HOMICIDE UNIT BECAUSE MR. ABEOKUTO’S FIFTH
are AMENDMENT RIGHT AGAINST COMPELLED SELF-IN-
= CRIMINATION WAS VIOLATED WHEN DETECTIVES
INTERROGATED HIM WITHOUT FIRST WARNING HIM OF

ape
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 4 of 94

HIS MIRANDA RIGHTS. ..... 0.0... c eee tee 38°”

THE TRIAL COURT ERRED WHEN IT DENIED MR.
ABEOKUTO’S MOTION TO SUPPRESS THE CLOTHES THAT
THE DETECTIVES REMOVED FROM HIM DURING HIS
DETENTION AT THE HOMICIDE UNIT. ....... Lee ees 69 *

THE SUPPRESSION COURT ERRED WHEN IT DETERMINED
THAT THE WARRANT TO SEARCH MR. ABEOKUTO’SCAR 8)
WAS SUPPORTED BY PROBABLE CAUSE. .............. 74

THE TRIAL COURT ERRED IN ADMITTING DR. FEY’S ®
TESTIMONY AT THE SENTENCING HEARING. .......... 7

MR. ABEOKUTO’S DEATH SENTENCE MUST BE REVERSED
AS A RESULT OF IMPROPER PROSECUTORIAL CLOSING

ARGUMENT). 2.0... 00 ee ee 86%

THE TRIAL COURT ERRED IN ADMITTING TESTIMONY BY
THE VICTIM’S FAMILY MEMBERS CONCERNING THE
APPROPRIATE PENALTY FOR THE MURDER.” bees vee ke. 93

THE TRIAL COURT ERRED IN IMPOSING SEPARATE. \ 8)
SENTENCES FOR KIDNAPPING AND CHILD KIDNAPPING .98

THE TRIAL COURT ERRED IN FINDING AS SEPARATE
AGGRAVATING CIRCUMSTANCES THAT THE VICTIM WAS Q
TAKEN IN THE COURSE OF AN ABDUCTION OR

_KIDNAPPING. AND THAT ‘THE VICTIM WAS A CHILD “=

~~ ABDUCTED IN VIOLATION OF § 3- 503(A)(1) OF THE

CRIMINAL LAW ARTICLE. 2.0.0.0... 0. 101

THE SENTENCING COURT ERRED IN’ ADMITTING | 9)
EVIDENCE OF A HANDGUN RECOVERED FROM MR.

-ABEOKUTO’ s VEHICLE. - been tenet e eee teeter aes 109

THECUMULATIVEERFECT OF THUERRORSSETYORTH a)

HEREIN DEPRIVED MR. ABEOKUTO OF A FAIR TRIAL

_AND/OR A FAIR SENTENCING HEARING. «22... 002 005. 114

THE TRIAL COURT ILLEGALLY INCREASED APPELLANT'S 8

“SENTENCE FOR EXTORTION. .......----00+2 eee eeeee 115

li
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 5 of 94

com> XVI. THE FAILURE OF THE INDICTMENT TO ALLEGE
PRINCIPALSHIP AND AGGRAVATING CIRCUMSTANCES &)
SHOULD HAVE PRECLUDED THE IMPOSITION OF A

SENTENCE OF DEATH. ..... 00.000 c cece eee eee eee 116
(Zay XVI THE MARYLAND DEATH PENALTY STATUTE IS
UNCONSTITUTIONAL. 1.0... 0002: eee 134
CONCLUSION 00.00 ee teen tenn eennnees .. 134
PERTINENT AUTHORITY .........0- 2 cece cece een e eens 136
TABLE OF CITATIONS
Cases
Anderson v. State, 92 Fla. 477, 110 So. 250 (1926) ........... 5.0 eee eee 54
Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348 |
147 L.Ed.2d 435 (2000) ....... Lace eects ocean eee ees 121-123
Ayre v. State, 291 Md. 155, 433 A.2d 1150 (1981)... 6... eee eee eee 124, 129
Baker v. State, 367 Md. 648, 790 A.2d 629 (2002) ......... Leen e eee | 40, 126
Banks v. State, 84 Md. App. 582, 581 A.2d 439 (1990) .......... eee . 113
Bartholomey. v..State, 260 Md. 504, 273 A.2d 164 (1971) ee | . . non. 96
Battle v. State, 287 Md. 675, 414 A.2d 1266 (1980) .........-.2--.- eee . 44
Beard v. State, 216 Md. 302, 140 A. 2d 672 (1958) ... 2... eee eee eee. 129
Birchead v. State, 317 Md. 691, 566 A.2d 488 (1989) .. 0.2... eee eee .. 75
Blockburger y. United States, 284 U.S. 299, 52 S.Ct--i80,--7
76 L.Ed. 306 (1932) ..-..---+-- ee. rr 98
Bohnert v. State, 312 Md. 266, 539 A.2d 657 (1988) ...........-. | re 81

Bond v. State, 142 Md. App. 219, 788 A.2d 705 (2002) .........--. 00 eee eee 67

*

ili
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 6 of 94

AO 241 Page 4
(Rev, 01/15)

(5) Citation to the case {if you know):

 

(6) Grounds raised:

 

 

 

 

(h} Did you file a petition for certiorari in the United States Supreme Court? O Yes wf No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? Yes O No
11. If your answer to Question 10 was "Yes," give the following information:

@ —(WNameateout _O ypu Court faa Balhae County
~ (2) Docket or case number (if you know): C) 32-K-03-COziz -

 

 

 

(3) Date of filing (if you know): Onvuant Ore
(4) Nature of the proceeding: Po et Cae Viet on i Ye cen AG
{5} Grounds raised:

 

 

og fo ccey
ee tN ache 3
0 Ro alles

per

169°"

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes Lia No

(7) Result: Dethn dons
(8) Date of result (if you know): Ayr 1 ow Zh 20
mt 7
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 7 of 94

Shakerent OF Cas2
The. Tria | Foot place in BolAmare Conty on /Fegast- 238,

2064. The Pethever Lda Oreste! ad Charged sith furs

Des ree Purdet, Extkeahon, Kid nappies g Nargeces ereapen € Child

Kidrepaing, fe CUOCN, Sea Bate df Ao Like Lita & Peee plus
G2 Years.

Allesecons ot Ennoa thd Contise, Sttemert of Pek —
tnefCehire assistance of Comsef

(® Me. Warter A Besa Cols od Omissions enere ouls.tle

bo

the wide, range of pro kere! Competot assistmee. He Ghose
to pursve M0 othe defence besidas beahrg Ye (Wie, on a
technicality on tHe ind ietarwrt.

Q) Mk. Bracn failec fo purse fy clofinse of nek Cam ina lly
(eponsible Clesoit my Feguest ind prepored lesecrch

a
4

(2) MR. Brown wear inetKostie because Ae. Reprderted Me co.

Copital case tutaat & 3ecend Chain, while the § tele al
two Chaics

(4) NR. Broan Pout Yhe State, Case Yo fe adr trees [
Tshiag , he Aewdly CYOSS-ERAmIAed CNY OF fhe. Shake tuthwsdes
okall oad A heel ho Clefirse

/
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 8 of 94

®

6) MR. Brown Preludice Dy OnkEn Se by fuening Ove~ Qt]
Or my expect tuack Product fea her fy the Sheth, tu (faguf-
fny pelmiss (on of pry Knowledge. Curt Product be. Gihbethe
Use apie my feguest fo Yer Wen MoRase. fhe vieleleg
My trust ond lovalhy . Ke failed 5 Lofoam me on £404
em perbet clicisicn LE KSd nak bee, fir me. Brena
do Fendt pectoum ence indermindirs Yte. COnFidarzce

in fhe Out Corre Ord AY ba POPESicnG/ Crrons, FL

Té3u[t of the Pe ceadeag buoid hape hgen Ob Aapen fF.

GL asea Okovd My Const teenal Y Jarenteed Nght te

Offecthire OSs) 2 j
U9 “ f (stance, OF COmse/ than sk. B na fall
ae to cv? ra hcats aod P rested f Bv4 Stes hex Piitig 3 Peeve, Ciidhate

zg, doer Senbacin, Shase Of m as. |
y C , 29 Seaton cing phase of my Capital muds drial co vy
evidence. al Rady Prepared.

 

® ML Broun Rad NA rEr trad O Cleats Proneat fy C32 Befsne-

did ors caly Gllotkd foro bite, fe PArpere because oF
dontad Bost pons mont.

() Mk, Brgon Hrasy Yhe Stayes Cui fess Were, in He Comat iain we
Ye In-tre inal Citchay Perea ta) int factle cl % Ob Seok, -

(Q) Nt. Bone Called Agra Of the irda esses thof mere al reel, Prefporl
the (eal, by Jo by fle péenous Otteanay 5. FAS Perketmece predectien
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 9 of 94

(Ny Ckkinse,

(10) ine. Broun Farle. b Al egcably (nresh gate Bel Piedicrf
ec en mibs ahen of Gord 4. OR. Birewn Performance. fel/
below ted Obdeetre Shandorel & eaenablewat, Ybo s, peduchei

@ firrenda Boll wd Ernie Me benpel/ Aly Oxkeneys at
My Stes Benkacing heoring farld ty obJect Yo 0 bey
irstoahon thet- Me Joey Lita Ohle fo trcbycle Loin eruhins
ord baia Why Felt in Yle penis ZC cvoxtd pot bee Laan fy
tf pte Seeuton Sayre es fo He Lay's Pvexsten Of Cor :
Peg (nelvele thin emohans in Ye verbo. LZ. P703k [til
wou bat Acre ban Soaltreed to lik. wbrerk Pewle ri cold
have bein 0 dMeeat orbceme., |

©) mM Broun did! not prepare fea vee Competenc, (s5ve fholh
M3. Bull oud Ma (Ne Yoarell were ff fsotins « Me bl at conbef
the tenkel health erpals thek were alrcoly pefetiec! by pious
Counsel ond Rlaved nore o€ hin con , te dL yrof Conrtiel: Yee
Koruny Cot PS ychiateod Mom te ofbee of be Batlrine
Crky Conk Ase. ect ho prepared fee. Yoee Competnc,
heceing od Corbet? Phe alreecly resburgd! Cxpoak Yh
(24 O Sheng possibly. T tute Fore baa fonel Lntompetlied
Yo Stel fatal This previctice ry clelerse.
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 10 of 94

G2) The reeocel flocs thet Yoon te J udga hoabs
Q lon eeSofeen tu fh my Crbfeeney Ord fhe Shit, AA.
ALi 2Ai Latertenfe her sel toe the Conese ton ond a
bs thee. her feshinony besias, She toes Paver Sevepn 19
CL plated inde garth, The Gre Shep EON nok Sub feck to Fle
peatty OF peCluay or cay oer Con sepuerae. £5 ro} telliag Yee
0th of thokver Came fo mad 14 order Natopte tpe
procaad gg her nay o¢ Yowwend tHe Stes Osenda, She
bWOR Sifting yn the Camtoom Ye enhreting De. Toye fsitecl
She Sectply beclied p tihathe Sacl They both Whee) Yhe
ied FS mother oF fhe vekm. tad fhe tottrass been Sescan
ol in, her teshmeny bsould hese bem lGéce.} | She Look Jove
poet fe kl! Yhe teeth Onde worid hove been Sant book
Ye Perkins fC OW prepe2 Inpaheal emlvatin tie Len ferro)

ia Compe tant to Stand tate l Deccre. er a iSseciakns Mrcebe.

Nt. Alizar§ tahmoay besias on Page (85° Cdl erd3an (6B
by Stiftay hea rtwe ke He Leeord bof nen Mebvee Sinn rn Cay
Otferneys PS Ball od OR Mc Denasll pave cijecfel Ne bexcedkhig

6 Wixglenrd Cum mal Prodi M903 1 hedake
(fo Cneertac yeems He Pepe rmet Yackle Vek

De pacacl rele CAtA, 11-42, lb} (2) The. CoRet ] may
Ollow tHe Vichm on Viehineg fepressrtre ye adldruny ie
C oyad Undo Cath Yokes Ye imposifer of Sertnce, of
Oe, Wapisen of Pe roves of Pha vba oc pedos

Fprotefe) IEF tua neve p eect on We recon!

Seid
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 11 of 94

Ot All Q&% & by Parkins made Spe decision,

Yo Charge 42 Eralvesten from Covet otdowct iA patins
to culpakenl C pg. (6942 (3-4) DS. hb s-We

UayS witnenes areYe he Sequestined’

The Veedict myst he based. tion Eivcince ad
Tal regordlesy of the / einousness OF the Charge,
Coppa fern Guilt OF the Offendoe a his 3 Aton bn [1 A
Soren Must be able 10 [ay O81 Pex pr Pres lins
Ord he um pertials The. ¢ Gene |

{ibe um pertials The PR Secufree in My Case Cpproved
Or Pe Jimmy Us ing +Hitr emetins +0 dpteenine She verdeg
Of Seneacing ~t “ iveeidat fave happen zx prota
Loud have Seetrered a leLec San teace.,

 

 

Se ve feroteoh Vidlafen t
fAere are porhens in ¥Ag hrensce pres YAof are
fhias (ag No thow Yhat vhe Sh4oley luitnesses 0 Deg .
on the Cartrown oluners, trial Ond made o food Delbaeh
At me . Felons tha Sedge Yell Pen th jere woo

Ony ona. ele thy coidif Cotwol YdeynSelves he leak

(gore, bee Corefrewm |
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 12 of 94

Q

| mas IS OM L8S yung

(i) | he bere turin essen that were ny Se pves heped!
Cloeing ria f ia Thy CAS Ete Vets moybec| thet tnadle
CoFbunst at me U7 Open Covet The Judge Ho Sai
Le Cazone OOF Contral dlemsalpsy Pose. becve Yi.

aston — dhiin en mina: f |

Cou ma fhritn SMES 15 Frm my Pen Sce.ple Ond es
Oe Violation ot mye Nant to QA fom Aig [. OS

(2) preSecoiead M2 Conduct ‘feo te. place thsre he potecviz
Ve lbect :
Ce keel pe Q Mundetee Yn open CARP, JHA GB0 & Pad ire
co m aa . —e, . . :
fram ¥ oaceeph,

 

The. Prasecertee Crna. Leis) in Yee Atel Called rea
KAW betec ir CPler Cormr hehe Zen Convieleo!’ a

Coven ment _Anitach in

Lf (UX Corned fay ngar 6 Ave). faye / by Ae.
( ad % QSS/ She. Cosel’ wes Aamased? they
All rey weak Product bbs purert Ofer fo fhe SE
loy Ph. Brawn . Lf: ComMuncolad (Ny Crhre
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 13 of 94

Tn He Matec of Toy the Crcort Cove
Names! k Kb ecotote Tee. Cal 4 ovape Coty xa

VS
5 fe o (Hstvleragl

Cokie a/ Cake. fa: OS - 0-83 -c2re

Lh pp beater fia Apindmat ftdd.en dum

Vous COMES Ybe. per boner, Jamaal! &: /Lbee te fo LS #323-9SS

pro, se Ond +17 proper. persaa,.. Deri tvenag, YAis, (970 rable Lover ; Seeing
feleF ender Se tn ... past. Ceowe Der, Prasedure ek , |

A Megataas OF Freer ond Contise Bhakemenk cHxe SILLS

C O0rn+ arden cas Violekd because Proper . Procedure CUBS sar May YBa

DRéntal 4islth -evatia ters as

Mitey/and Rule 3-5 FZ Say “The Covet Shall Bat and May CAIIAG«
Yh Corditons wader tthich He exarrnahin ' ty be mace” ,
b) LAcept 11 Capstal Cas 2, on Com Siclera tien, Of fhe Qapere OK “4
CAai-g 23 the Coonrf ! (lay.. regurce OM. BS tr She. eXarine ten fo fe Si
Sut 20 tren, 47 TAX C#8e Z tas Ordered! 7% a trpatiiar. Cveldatin ah Olid,
Te perk 05+ The 844€ at Cl iba TF. peckia s. Changs 1 f fe Ut Daten £ Ong Rina
Ne. Cémpetin? ,, ZL tues there Fen. Achat. ey. Gay ed 2beyas, DZ heleve VA lyes, Wine
delibra fely becouse. He mehr ia phy Ca38 Orand reethee 2 a ling hire Lrltyta AP
hehe T perhens . WK fore. ct mode fle SAE hiasdthuncd He becavis Of She.
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 14 of 94

(Pa 1962

publicity OF th ix Casegnd her WORK in 6, Aatons ode Yhan . They Fe8h Recl QALY
Lam feleney heaciag "Hey had a bed” ready foc me but aid We evdabay
OO Patent Cage [8S: 4-195, The proseoutoe Sard Ae 42 We Hhing

trang tis $b ther Changin g He evaluava, Prana, (P fa treny¥ xo OF Pa han
A

chiagnosed Mer G pervect of ime) Obviously tee prosecutor diddh Know the few,
Crag 2 /83; 3-6 ) Dee ba. La yove at pertias Sail hirn gel ftiat fhe

Cia gnesis OF dissecatag &3 cliagnesed Or & Periocl oF Ama, LA3p0F Dire tipng,
that Olli S frequently , 35, Pigw ded Ae Hagnase fa. 68 SvbA A SArt proried Of

- Veh Se BS F_ eharea who t . t oN

/
D effec five Agar
@ Ma. Warren Baan. did aot prepare. foru fF, Comnpekicy esscine Mak ~PS BOT fae
Pte (9C Donael!. pe re. (“a5 209 ft did apt Corkeed the [rwrttas feapbs x98 78 Ya Xx

Mere alftady fetaned ind fetared Nive. Of hes aan. (fe ed v7dé COR fopek foe Ckero.76
QOurt . ps PEP te hitak's Ron fe oPuz, CF Bathoneve Cawrekyn Coieté Jnrse | L8e¢ Aa prefer

yen aah & MOL Bidgncsed tur tA Arasaiak rg tbrich Aen fe be Bla aval! Berey”

fon fhe Carn pe Rney heverng ind Can died tLe. WM ready COP ead exper fe Share tt a Serre,
Pessibitl, 4 ted have. bean Fbtnd rreem pen tent Yo DAmd Fatal, T4Eeg Prslictecen 1. Kir GrSe,

B) The record reflects thar Upon te Sudge Aaving A Convissaten asta, my (ibben
ad te Stofe , Si M1izaI intersects Aerselfo jn /

eye in GA

feshmany. begins... She. .0voo wered! Slaceal Under gat, Trarefere, Shea fot Sollee.

Hy le Conversa tan aod SI A Chere. ber

fo fre... Penalty...0€. peruay a aOy Otay Copecguence fer Ne? Riis, Yee. Souter cir bn bebe!
Camed te. miad_in order to. Maria fe, 42. Proceeding Aer wag oe fotatrof Ye. BA exBSAG ene
Ofe. 61.25, Sithag ir. fe Qavet ran fhe nice tne De Fnaye. teattiacl, 26 Could A Srp
beeted.up thet. he Sard, Thee betirbanein thie Olordinitir. Ae petin. Hed Ye. titres. bean
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 15 of 94

(P0090. 25

wetr 7, Aer PE8h mony told Fave ba, AKepenf, S/o tet Aare Jad Lo

feif YLe fiuth Od Zwould Aare bear Bent baer. va prekias far a prape-

(ngatent evallahan ang ben fone scam pe tat Ya Svowie Wem / besarre, OF AtS.saces hon
Birorelee, De. A lLi2ai's teahmeny :

fer te Pecerds but tuan Mave, Sarit rt)

/l- 40% 7# chelelas

bewins on page (BS ow feds an 188 by Stith ng Berean
ficcorclins Yo Pl 8eylond Chimsael Prececlure
19 7/8 Untertay feems le Ve Germans Sha tthe. Wt oonl ban
Placed imdar Gata. > 3 | |
, P : MM 40% C6) C23 Le Cawak? 28» O06 wy tle tb on
cor Vit has Cepresentatre fo address

Oe of ;
oP Son trace Of OFA er Atdapes, Pen Af the FE BUBB. wl Ste Mietrn ot Vichons Fipretunt

ay <a A :
WEF Wad MNerer Placed en He reeocd Ot Al) as. fe, bby Peckies trade He clecisié,

Te Change Ye exolahon Sacovet cedered re fpatient fe perk
__ FAD he 5 -lol5 Days rina ore to oe Seqvesbeeed

FoF.

the Court under ath befere He jmpesibi

patent Cp /2Y:13-/6)

RY

AG sey ff tay \

pee \

coi fameal Werke Be3B-60
‘ / (3800 fhe mu //en Foy, Sty)

a Bene benlancl md 2ns09."

 
  

- We ; fA f
RR pee gi yo dere
spe oe cad BO tal aye

3 MWe de ad a ee
ig! OFF sul wn - Js

Wont yee (Ope po

th Pa) ere Tbe ie 9 ve
oN ae Phe
ee. wr
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 16 of 94

Be C eet ficate pl Seevite, =

LL do hereoy Cectity that OO this “2 dlay Of Mee! eae, XH
Ceay O€ he foregoing Petihin fen Amétadment 6 Addendum ty Gs mold
Pos hge Paid YO! The Covet Clerks Offre of Baltimore Cain BY

jonee Qershuits
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 17 of 94

AO 241 Page $
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: Cooct of Speora i App2a'S &€ maoplrnd

 

 

 

(2) Docket or case number (if you know): 62- K- 04 — 212%

(3) Date of filing (if you know): 29 cf Apail ot (Nay 2626
(4) Nature of the proceeding: Appecl of Post CanViotkaa
(5) Grounds raised: , .

 

 

 

 

 

 

 

 

 

 

 

 

 

epg

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

of Yes ri No

(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

 

(1) Name of court: N/t,

(2) Docket or case number (if you know):

 

(3) Date of filing Gf you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 18 of 94

tf pera e:

aseté face 35120

- — -

 

 

 
Case Loev.01a31 ce Document 1 Filed 06/09/21 Page 19 of 94

 

4
2) The. Caxt ervhed ¢n Qllesiag that Lay belt alleged Yaak ZF tyes

 

 

in Com peton yo 66nd Fal. Ammdea Bull iy Alege ot-thetme qvesbonad

 

ff, neboe. Foge3 of Nude ges DP o-80 “The defense conto ved. He. fading oF Cormpebngs .7 Fey

 

egder on fo Say “Yo ensue the defense ATUL oppecknity ve pV CSont 16 CNV AOA CB ren -

 

cudge Ballinger Comfnued Ye Aveting ont'l Brost (6, 2aatl . E¢- thet Brg 4: eG Rie
peatodessh money. ord Consideretin othe rao. Cb) Aeton Broun He pew AHotre, \

 

Silom ittee fe @ Sve 12 a, heating Ag biotat Pripced 422, we En Be A Onpepenee. 1

 

Mede puddle of fhef carne [Jon LOmpcpete te Ashoved. Aig Pipeacente. ttnedr Weel Sasa

 

lo tinebed A C6 Bipsarseladler Attoarr Beretnaee Comm ascin be boted Aid og opiclon

 

[len sw perkins fepent ( eunuloteny pad net Ye dlenge teens, Wet,

 

 

(Feet rete. a)
ZB) The. Cont Siatea 2 Suggest thet e3Buy and 2 Mechenwl alée pre vided! inePRethre

 

 

1GBSeience in failiag stp objeet to oh inbtiweten Crd thet fAL. lat LAGE Luwh dros,

 

udge EmSea_in Open Count feAsed ts allow me. Litwiben ‘te iithdtauy Ony issues

 

he Stoted thot i nat-fain, Sle hed reed avecat! pis ond _prepeted Pathe issues.
Ond made him thise Wom. The. Stole bvocdt OVE eVety. issve bubone So. GY me

 

 

boithdrow pad toed te gad thom dusmessed “Spo yas na but wirdrus Ybor tn fet

 

huctiiion «Theat On €ttoa ond atssue LmMaey have 30 flea (ef on because achimy

 

Cort wmelude YAtin emshins in & Ceech ux rol thoy caked Vit. uctrin Ord Whe, See

 

OrSinsecdl Ufes Pe lreyes deta t Ob leek.
7 e 7

 

 

1) footroted- “Lok net wrthdau the Chas thet tHe Parkins euelerpen tia

 

Flamed (fos). She tuithd cen his ole, cavat thin 32 Sead She soot gern

 

 

Ho lobes nitration dam, Atte Oder of Caw$el Z rbdres one Sie adlel re

 

 

bak But i ven Gz! fo lap the tshves,, ed F The Count o€ Spectal oppeds

 

 

Crncuiere,) 0% fo fase oll possible waves in th open [nthe Afra! Syed Gro, LT.

 

 

ert befter cath Aer dors oll fe tasyea bevowse ma bile seren det ttle Supgbrond.
bite. A bid me Adi be fold me thon 1€ We lego fap inxkch with parm barcde

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 20 of 94

pages

 

cbotelon roi. La 7a ocodsa At. roresetdel fre. _Qnel dhe. tore 00) StetteDy
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 21 of 94 (age

Only 4

~,

Q “et TL worked ov aw tot

 

ine Saeed, had bet School days te wenke-the olde hell te prepee Pac College. He didn't
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 22 of 94

Pees

od
ard .

an

 

$ te ‘ a (me

\ Lenten Brows a tens, Zin nit Sopin, Tor the viehim J Om Pena; NAGS
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 23 of 94

bagpe

Heopeds.s 2. don't cadustad Ord een if Zwestotroid yet) fe vhura in Ye

 

Deginaing Th 24nd SH Nope yee Peis leegue. at 2. reper chnse ond Céaresentoha,

 

Od act be Spbdect fo Pegs, clst Bevin, sfo pun csh int _thd 808 pe. O& Un redaameabG Faen

 

 

Whe, Stsat. there dota it end | Peffpore holo ex ma chore does it end!) The Meet mog

Ckploine Uhy becte, Brown wtuld Aeye Dam ased re Ord Seid we. Con tusa fee

 

Net ond dda t Canctercd Shep CO noatS (379 e Xa (Aa_L Lt puld f1¢ ee LEENA

  

 

ree ooh. Obert He Mee, Z ald ttt fo Lo ovye ohout the cfferse ofall. £6 riper

 

 

evolu, we fen Coiennel flomr9? (8 The VA Ppredthins Pipa DayS an Te “Malt -

 

LGonfidetiaht Sholamant he aridss Compeboty to Shard tual & tire! (esoeSbility

buf, Phe evaluoton itself Only Ais if Dore thet Metts. In Perea Sye Zssve

 

Tt Says Corn peloncs, to Stord fugl , La thn Searee, fe. Shvler ldd Zrapes "Z

 

 

Infred Aurn Phot Ye Shotarnnt of Chevrseid trcluded? Kidnape ing 1: ett. Yer Ga

 

dune 22,7004 (rege. 24: 6/7) p.thicled ~ He Mattes whof he calts" one.ovalitying Shebmertt
bhwh 23 thet T dedait reocs He Cpe Stet of Shalamant oF Chrrges hslera jofotrety

 

ww

(7b. Vocatute but, thes cs nektove, His ehelueten 3 bpbters: cridon, “Fitecd ie Zasvieg’

 

ie. Shaler Vte Ch 81529 gh Yt0e @VaveTun on Apnil 24, 2ad 56 Ff bum Ceca re

 

faint cf

 

Ch mege® betine Whe evatvekon Cord feve bef obtes dof the letwe of'fto Core

OW Knowing peters Freen h ayp FAck sew goe8 avktAe endo becouse brSco vot

 

Fasteners, ta ngh me (Tekst Likely hyve. Znoyt, Gad D2 Atadsi bypfh (2d VA2

 

2D talerrent of Ch nent. Sabre Arad. they infecurewed (70. Yogev, Phy

 

 

bots tno phe feral, of the, pichrn . 20, it ch ny Opinigna Sfhet sihew Set.

 

ue fo a teh LPalingstras ye both Com perbrcy 4 CI minal (eS por 82 i'lety
byIh® report So 2 bintd Aove foe pele€ fren SA offense eles atte , T Ate tcl

 

got decth , THB fice tded- her. found in tay Favor ay alt for ve Salle ofhia

 

 

fam by, Thats belig be cldihtell fetwth obat thot Zt0ld brim nthe

 

Ctrelyet en fe oddecd wit [te meds it worst jet MW one ehde [ported
thithing redid. “Thr (dud bench twelren Broun wihenbre. Loge

 

Z belere ho owen. coud 2 at it tong

 

 

 

 
-Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 24 of 94 pose F
ran

é) "The tenten Court Steles on pege 22 6 ets Qpia jen Shof- St Ah2a; Cubans

 

Nattestying atthe foe” Yel On Page. 2G of Surfaa opiate pf td isevesed ar bons

 

Agus tea ALL pai Sopel zen NG) Gea Coal. Thot Ske cyen @bsorvet My bAovwe.

 

mite comt Regn, Sho. uses on the Stmad bebiad tiny ove. ThyeA lal Feels bbe.

 

 

bReagt fo fea tity eS idaaret. Ye Stud ge. Say On Pose ft Of Flat, Op ierton We.
fofl agrsice day. be Kinvlee, & Ke fizea?; how ft. HSA, eB ording, Cer petite

 

edoludten Ot peebind Bie. Ste, ‘Une Z2 Lied Heasee.s# of poivtecding”, But Zhou

 

 

eure 22,2004 Wraserdt Gnd There Ae tye Kiorlge, ppesertin thig Wm serar

 

De frei is yee [eat fo tatty Ore Avr. fechas toads tte Berd of Sure. Wel te Bf, C84 _
of Sure, co tte. Comrdt Beg.geate my Cousel dhedat Ch beef os footnele I Say § od One.

 

Akg in Z..ibnt tuthiteou; (Ae ‘Bh re, _

 

 

2) “The Covel Ortvtes ouith Dy €OS5art tthe! Sarre ef vhe, v&sUses Lri tatty (acted by

 

Petthore Wee wiltyrrun This t<\wot oat tues The. Post Comrighion Forkcapl nek

 

 

ite be Med, She curmidat Glow Lage Li Het tg pe tumarhrenn fhe case Zhey hod a Spar
bAsre: She, sey S, Sha dewrit Cons of be rolls bis eye, SA&, Offoned mre pry self We tatters

 

O08, ouith Counsel Content LF will hove bt vhpmah Stree wy Shel bvcbeny fhm abt

 

Cant AnSerl en Atrawo, 7. beherve Jo (a O efron.

 

 

B) The cont-Stoty Pre me PRreoumn LX Saya vrotat fe Virre. tte dy gers cy Balter,

 

Covertey "tadeed Ve be pr siete". 7. don't fecal FOAM preesens Meging psd but | ¥ foes

 

Dring Te Piad acgsye LS hed’ phy Larivioe. te vase then Aster Brien checioleed

 

 

nto g2—untadsidge Ove. sury ft tate! becouse Sud ge. Ballingevs San het haar
thresh Quoethinss one Ae tuorill be ttlene. Sypnpethetrt. get Upon Libri prose. pa

 

 

Bel trrure. lanky beens Arms we. fit, berwilet fave fled fd dipplorccy’ pan.
Odditherl ssyes_ So Pro wrla be inotbechye

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 25 of 94 pasee.

9h "The Cant Malls fy Poot ort poge- (2 ef (% Op atc, PR, Breyer Prauand

 

forerod ... “6a ee ter ne Kidaopping , 36 € TL lagtally wk thet bes Ly lke ce?

 

He pulon ne.delinse. be tested. Hetaatt pry Aifinse auwog by olspording ona

 

 

 

(elyeg On o Pechens Mepert from be Zaouee fret he Corlolnt Crin ¥Sbhy to

 

Orel Metter obel Coy of At> Collepppve 3 ~ YE Tnawe © AMMezai oa Min-lee Cave. Gut Qbta\

 

 

Pr Do508 £1-23 de Ale ran Ain. Kirvtee.- 8 the cont Stata) CAreu Prarthen Gog type. a
evalvelin fon Ceimne.l fespersidily poe berhers it Taose'S ear F psotuns it

 

 

[Patera Pieeines tine edhe ciated ofyr, past conmeriin. 50 Yel, Z holiere

 

 

he cots Joiths oxvung Cn Nt Linen ptos  nekbebye becouse be hod thd

 

 

acholba, c barren Prom on lf fle didat-farse ay [35u82

 

ie) “The.coms* 3ay'3 7 dled nat diab ty Fee witness 00 te bereficen! jnforretren

 

fey phere te echoe YO prnperf. +2 EF pregle TZ. in weeitel piedentAfhitmel mach 6, 2007 hope,

 

Bl [-12. brdsene. Dai Seubot Sata worwn Bmwe Meer Cerreted Amoba tA ervalvotin of

 

Vie dikindent Irthe contncted Ain te lot bon Knas rehod irkrratin rot Cah hetclefe[

 

dohin ond he did} esran his call Cty titaldat he retain tte Coll of my dofinse peor

 

he hod info bebptil fore Gleam heap in rnd 19 1s fle De tho Ypan bons peo ids ofa.d

 

fond me VOR, whch He betel Sabemeat & medians Bir Te Worgpet bot Aspe Are

 

Dey) a be abda't Aleve 7 ios cble do pntem ee Conduct fo the LEQ r+ rants er tfts Laut #,

 

Noy 4 ae P pe 5S!55)

fnmds Bull petuined Ain Bgatn with “fi Mee henne// pt ens Bevlantems a dang

 

but a monin bela tux! procte Bown didot pesair bin Whe tedon his Gl, Z ovens

 

he. ier’ pemarbaes Prot exten |. This bald Fay te (nt limber Boing tb*eebvie

 

G3 LL. Sifoxd ond Yold Oubse, Er$ea so count there Ves Sriporse fs be 2.

 

 

Spdenoat Lled ond Shs. Sard Ht Wert clre. had bores Broun deg

 

BAmit te malsrdia te nave. Contbacksd te Copodt crtrosg ard tld bee.

 

 

cuelee Ae teleed tr bis (4S peng - I (ejodeAiclrt) aitpcrmee tuittn me Onl

 
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/21 Page 26 of 94 ‘ 9

Dye trues ue Oe’ peckemal ise Qotwe ce. bad nat Pox fe CE ry Soin yaar.

 

in Boiheme Cunt Ort flor my boss (oe Coes Por Be sucuee | Cloell Mogvest Atpehmth

 

 

Khe coud Howe. (ntmed him of my States on Nin Afball pore.

 

hed evaveled pe tered C Mirch 6,200? po 218-7),

 

 

 

ve. evel Sean Oy dt-Ken-Lee feeht (Sune 22, 2804) Z. Bent lemrder

he ofall om fice Egh meng, Fo My Kaenleds ie ut patient

 

Wert reselred ond teres Brun dysh Gone tn od 3b bed (Corte + neti

 

Lita Norns but. Loot do Crgthins buf Sit-Her) —Thelort pertan to Fett, an yha --.  -

 

une. 22nd date, the loner comer pees fo ix De ALi 2s, vorhere wwe Qeiatons

 

Ne Campelemt ond Moths irconpotint C pegs, (66/6814 Epose [bi dudye, Ballingex

 

 

BS, To we ged-Semecre trem petins Jomorrew wher woud Ye. tcc, Moastuepld _

 

He. Hecriay Cee cluche Cote. Z ined oe Sure- t hie th Geto ly C2 Chearkad on the
to 2 Puquet Orbn B-tfenney Norten frown Golltos me Yo-firs cule a siege

 

Catetint Orelin fhe Derre. Seltbaces Pils pres\udee ZL om Craps feed - fe fous,

 

 

Ord Submife, C Ye ao onl mis to pitewing De Fnberpe. ts sfhony and Sebont (7o she

 

Ut Seems he prow be he one. pre -Stab. od no tite Ou c& Ba lhe Corby avec

 

Com Suassirted be Said\ LAzust [6,204 pose b-G'7-2\ , Nudge Enger

 

 

 

Ags it OM ENG. Netin-lee, whetin the trenseiat of jure Dad - Gee. trons

 

is [$8 pe soa Cad Adiga: bs (od? Yoda ty C&T Saud, zt feel th, ¢ Corea 6G.

 

C Aten he beet Maro \¥ Dinter Corn pele} on netat feRere, Ole Man (Lotren
_ ak
Bourn a4 expat te Sey Zam copapebat wrireut py expedl$ phar Ae

 

lakes. tales his eppacirat 2 LIVAIG, 2004 Poged 513). 7 here, fo Worsceat fret

 

 

eS 22, 2604 £880. fhray- Subse. Ballast Bwoes LP en PabelEl, art

 

 

 

Poses 1A7- 188 the lebt pagee of Ine 22, 2004 De Rledar Sholy Ase sure eeths
etord by thi cack Septhrea dido't tebbtirs She. craw? goghes othe tad gar!

 

 

hy needed Ye (eccra Orplle (300 attrchd.)$ (is 0 0 bpeled\ p05, 183-(89 of

 

 

Sue Lind pesnd fi pose SU Osmo pebhen itn ripylrd Mule Z-105 bbuch

 

Biviln oly secant een Chiige, Q eloluvtin ono Copitel Cate.

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 27 of 94 Pastede,

JA TD Cfndge wich ineeetis beogause Zgovehrm a tl the :rtcepretian Spurn the

 

Osten TT peatiins & The. Afhest Aang Cpievente. Pomeartsetin ftet-Shews vAst SON,

 

Pron celied on Pe pocking fepeet frhty deen on Not Cem wally fespars 61 2

 

thet, Centadias Aw Best ConVvicton Peph Yn orive ond Livtea obdnelt pyefend.

 

 

Ne chednt Challenge the Cred ibrit of de rpact Ord teahmen, frirn Na Zoonye Hot

 

tutto tare admits Ao pettodan the Crbyredeef each oMet, Thus st Jepredize

ny poet Cennetzen gefet,

 

 

IUD The cert Feand the rehms mom SluaGd cn ph covatst the. frenseniph a

 

Lecbiey wea rivising bub, didnt prbdmhin Fndins seSetaatin the fensosist

 

 

Ytetoared ard pM cAadina Sey1Ng debe Net (21 minoily fespenbihle : Lywiler Sod
[ne Reed All vhe Worgumats 6h goer Covad Ord Addis He Wer by Lefinitrer

 

 

Me wes Sipoase te Bie tha te tro Sypldrenk he Sat be Od, Cay 4, toe?
_—

 

pose 5.3 iS = pease. aH 2) It beer dedbnok poryoure FRA te Z brought ~:

ry Pliny 4, 2007 ¢ (ited, b, 20k Wenspuet dy cored ond Shawedl tt tohimn

 

 

Ond he vised it, Ble codec be hepteling pre it oderd nak A AAote , ZL henad
Dir poge 53 ¢ 54 ofriog 4, 2007 oat moult hove haere referod.

 

 

li) The ect Mover adolasstedt te thet thet-fa Viekms 9 reo gVerd

 

Pernt trovkediGawonks 06 ofan) ab'Clafin T pects, Tread Yo 90+

 

 

Saem uidec thn malingszing alig aton , Dodge EnSon took info Accant

 

De Lange's a Als voy teh rncay but aidat tele inte accamk Da SGreten,
the oan t etfecét Zr hors pith mend found ane incanecbat Wer NU Sethat 249

 

Doxel Portal Maling.virg Cmoy 4 200 G9 2/113 -O9 24:4) ASO Scerect

 

23 torgld with vo Exp nea ef Ife Fin Stored yo ttl Hedtpiya becouse.

 

fit fleanty wag on beerble, it woud Coyse Yrs te bell me. Sus} Corddr't

 

 

Daas ey Setfvody it. Lined Scored! 1S Zmatred and fa osuicoky edbdbadd

 

 

Py conBevor, Citld be heed mene. thealdy .Lowed wt to Got ef Pepi
do Tell fe Youth es peraitly thn Kenily, Z awed of te my defense feo

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 28 of 94
Pose

cy Losme Chon aid Z toded co ohty @ |e SenGace jrkfpes! OF daw peoyse |

 

LZ. feth-thet ogre trtutel ehdredenc! He AwtA eren if 2 alert NS 2 32 thot a

 

Q &k pet the he dething to gan bz lying are but NC. Zocure Aes olat

 

nh gain Aathin Emily who is asanst me tht hehe o rbetoshp wife ot

 

 

 

pdins. “The did oppantins Hrs, en Ag. vlogod! wstue Veg20 60 en mre. wid tre
Ore. Supgese ta Ge oblo b ust. cope, vetne otd fBicals He atterpes ie molte

 

it worse forme ond Ky al got Ghot Ay wen Teel Z Wes Sorvtroed to olebth,

 

De. Zacurpe told the tous about antoins, ZL Sad thot Thats buafrede

 

=H terse §0-i¢- btirld-taende. As0q08 Pore Dy e—turnaered 12h On cine f=:

 

holes ftom vhe intevens Cefoet histohmeny ova ba Mizei aed

 

PVeSenf 1 fhe calor tres but, She biciat eLooh ante! Obavk thot

 

 

_exeloing bh Sem She Gét Ap. Lhe by > “a he Alize; Lestmenyonc)ute Zz, zecy 1s One tot Oras

 

Pedting re é
cn tse, 192 AB prenthion oft. Mt. Kim lee ~ dhe Contam, t._ trol 17 chadtath Mecren Blum an Bega st le, tot rrebiaad

 

 

18\ 0age2% The Coust sketes thot TL “asset Yrot me. Broun ferret Yo
Pursue Ord adeguakly discuss cuts Dim aa Wei defense. The Covel fines rece

 

 

 

Stolea Vaal ay Sui gecbao 1gates Cacyplalely 2 Briwios Sian: tend Astry

| Lud Mfr peters _tbtrch pre hove al 2 alssed oh pot being tone, Hehe te mylouee Eas

 

Aso S\uvenille Aad At forse Bs my erple yer. Tin. O Shoetferm erplenen ly moy oF 1973 Z lich Ne legen.

 

CM plowed there - 7] Wo because Lidsn Scher! daded od my donle tuts boon rchkidrt bint

 

 

fon tteccen Prosan by tend The Coced refenas to the. Fes hanarty: of lt. Lacuyre, Sg,

 

A1i2ei. ot DP, Ccleren thch nel one Acs buh bod in covet vo Melody pre.

 

 

for Ver. TL eve dosed net Aave it in bs reont eb forensic, Findings be
ust premhers (FO explans odef tin, Zit tye Corriente eli ines al) pws Bo

 

(e-fel hee tlh Ab lerSas GHAR We hag ethos, No one Aa eepcatod frie. Berzins est lorn.

 

 

thet Ae hose De. Alor: meact grrr queshinel obat Shae. repent bylShe Signed

 

Beer thahed Signed ray b teed, The coms Sas, fe bs& § eberafly

 

Kips

 

 

Lguairted tit’ we ling bekre Mancines heath “Zadied, (2 Boule
ond Pabthenes first net bhva PLL Caso a, chile ’ Tre. Count Sxvte Aa.

 

 

 

lve S@et @. Cen Bilsreble Orramt of: Aare. Voethtt AVENE bOS erry

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 29 of 94

pect2

 

(71002, Specsfioally (ne Pree bred tre To wnt tra hes lous oBee Ord Or

 

Oecodicas heal_pefith erste. ot hey Kare. Menace , mt Brawn pepresonleot prt

 

fn ABdnrel mathe reloled Yo the Senv ineidint, Cad he hed wetted cleslac tit

 

him Ag Ct claoed Lomas me Porowa phon he bepcedoed ams fh Bath mere County

 

ny, BRIE acode io Suwemite Count, AG. +h. BG peo Putin In my Cote ST aied him fin.

 

O.Ady ond be hued mere be a iebiin Tn hea Bee.» Eee tues When no leg se. tren 0 p6o2,

 

 

peso, O01ES ide cfatcnk pe hed re relohorship . Zire bean wha heme
Lu Chast -paahy eam arplasasa a LPPZ, optad trea he. cooly ¥ Ps

   

 

 

 

 

on Single tok he Cfguerant Aneontd hove vac Pebaool wantord
| Used it Cn Stele thet Le ereved on Goel courtives dolly Yee,

 

Seypnt, Fhe Chntsed hiitln Extatiin federally he hack fie cose “Behe,

 

Qcgued, newt Woe extetemn trl Mid 090 wo sin State Cart, be tusebn't-

 

Que fhe wenGel to tele te sretyr Code, He twsed paid buf

 

Prolonged Ai apeercaea col ap tz: fey fer by, @ the Counts ~Sudgo

 

RQ YEE “Ty in to peesh Aim (Pick 24 toot pgtt2 ) bu é, Sheu ane.

 

o-leng all phe thile , felling pre. vb carte the Suebsye, ad Z. Kat. Akins

 

ann _trahen pe ties 9aas de Ont, Pts Of De (nC. pbs he of pen fcr Air,

 

wLat Sup ese 26. (ntl rte.did ve nf heut teppei 7 he middle of

 

pny le~pe line, Aagiag TL heed oly Leta bkolten Pree 4S beans
in. 202. it~ pre of Phe cbfice, “L pred bin tlin TZ. tates Chirp ed O52

Ju venite.. [he Rleaotnat quit tale» est Volubpaypy! en Tiltaeed,

 

because 2 did nat wort % ple tet guilt 4 Bur bcs Fires to
bwouse Wineten Brain yold fre, foe Mataing of the. Fors lax Z
udrilod fin Aim i fx bull pen to tell him 1 pcstet Ya G2) Ota MNES

 

 

ecaute ZL hodo't Seen him, He told me "we couldn't. U5e thet,

 

thet they npereey0103 40 find re guatty but he beptll dg fo dee

 

 

 

Yhe bose by a technicatty (L belwroHe ovat Gtme \ hie, _Cr= Weel fhe.

 

—L at
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 30 of 94

(Boeral scsterrort aida Sey thet Z hres Checged wrth ord We Kean) red

 

As. brted hin Now dletisiin PEC NA Znoyes pacting funant C Atheled Ateenay

 

Scenes. Commussicn Co thet, 6 Petlias hepat & Ragwet Gb, doo Pye 9! PE) Bs

 

 

meth. bet 7. Bese Ae. tuntdarthae heed tt ond ddd Call, Cotaet tor

 

 

peter ry ¢k pects, “T. Da be fave. the Covethe Mores Ye Pinel Me Waren
Blown nies ekhotre ond dit biasih oo tre bahalbe

 

 

 

 

ddtanat Zea 0 tKorwes Braun CPtee fo He Gtleznay Guaionte Cammissen ty Henblins
CHO, Ibecare Glot of tbrot pre-e in Orguinas Agté 03, _ngtin_evidencs., She yesh.

 

 

 

Dmstila, pants « C?nekin Cyidence. Motte ala corn t Prat Ol Sone Ay of

 

 

ib to ok but tS4hia she Mn lbs Sert de. Knol Me peboratly. ke SksGe’

ULAI, Bleeding bebiod hen, b)it hathoat, od Ken Sidid cp

 

QSmall log ard beet hoc obndstte head Cris l boc bidy Jase 1! Blead

 

 

Cathe. Fheree.g. sound. Lins nat even begin ts be inseps fre one

 

 

Dick Y's opat buit ed Moh Occiveke dapahe S¢rderd cf Cviclree .

 

TES8_o Fen ses , Lat tornmaiteiy ond ped oe AQ 9g 22 emetarr, hole.

 

 

 

A fren be. Alizais TeShtreny on jure 22, 2004 page 198 tdrare tf erd&, wife

 

1p, precshin of a Ba Kar-lee ~thengh the Centrvence to Mv gust 461" 204

 

Ore Renkin in not Deahined! ~ TA sue cvanet resolved, Thee wel 9 28rch

 

 

of Sine - (Soe. errtowste oHnerel’)

 

@ OR Avhut Ase ts tka Ad evelitter begadae. Naw Counsel boty PUB Badr

 

 

didnt Covbref pm _pefain hin . CpageZe, (n.obch0,20IF#\ Cedar 0S BW been

 

 

HUN Axa en 2onb~ Zoo? - fe Satd D-tald nah CoAfemn sly Cond yet be fege sere ds

te lo ~ pe orectic eialiebed me tr Nett Puke Sbteaen ¢ Serbo Cregd roo

 

bese S365. The pollu repent & tilled, Competency heating Mot Nor erupted on,

 

 

 

Ln. &
D) The Forensic, foraian. On_poge iG ct 1S on Parlin pert ch Compelsnt = Net, nek pervhond o% Dts Sianoh

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 31 of 94

 

 

 

 

Nameal Aheokufo To fh. Cran? Cover
___VS.- oft
Ofte of Madad Both mune. Conks
LC.058\

 

Ce2e AF B- K-08 -A2%

 

 

 

Absehmont of £ipplinetien

 

ee _-fo Amortte anf fin Lddiiferot So

 

CV igace ond add fawre - alloscthype:.

 

_OF thor .

 

 

 

Ths pew enoltdes Pet enti des athichked a. Koren Pee,

Count al tsady hes fren My Aid Seeitiouns Aecrumy of gaok

 

AS Noy 4, 2607 Paz ,55- G3": Ne. Sebo hod Arncay

 

Zh Math 6 2007 Pages 5 - -;f fester, Of shonice, Slayer ien £ bens

 

Mengzoe ot Aid Senbanins hreaaios abd locke Cefer do te BoctinandS

 

 

Yel _olfeces hove ben these Ofte (frencad =f 01 bimibel 5 Ne Toods

 

ths rnalle, Copy. Ltr relbeged ‘

 

lemaal beeg ltd

 

Z23- I6F, £20065

 

 

 

 

 

 

 

 

 
1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 32 of 94

ve

nt WK?

Sur detect! Fs wher af :

 
se 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 33 of 94

2
e

 

 

 

 

IF tuarea Bren ae Ve Were tying fo flad

 

a ae a out Titong MO Eirery O¥eye. é Jad ges Aas Con vie hor,

 

Oporer Peg eR £24) | TF 4, - fe Odin Haag thot fe Obarcdhnesl’

 

hue path Of fhe. Ve Sencebs exhale Lin of cheered, We Bare bioms af?

 

“He boeaed Cn fis Cun LAP CUA, ord Welee. Contech the. hélarse Goo

 

bthe tnd CBs clon the work ghen fe C7 lef Aid Of BA er 2 et oref

 

 

 

biley Lofze. fat bad Deg Bibl, Jered L. ti cone bila fo carton poe

 

| ttn the the LEO remenTS CFF he Lass: EDF, Sorbo fS YES tron ok.

 

| Beker Lesame f1 1 feey Aj 100 783 925 5% = SH), Pfabh tyon,..Q eb

 

fricath lop Se. im tRin work <-epr_ticht an § 72 pA S. BP pacar ce Fe he

 

time 0 toial ( See dactet Enlaien) Me ecto? Con trek Mem Cmaroh 67 200

 

 

Iege eo N aad tetra of Leni renew & Jonca Slansesen Mmmet, 62a

 

Poses 7 Drs. Ig Of S66 bntimn, Asoling gerscazels -Vrtheehedl-)

 

 

 

 

 

 

S23°%6F, (F-84652

 

 

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 34 of 94

 
~ 1:21-cv- - ) |
Prob L) Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 35 of 94

r

03-K-03-002127 Date: 05/14/18 Time: 15:23 Page:

portion of Transcript, Sealed.*

Nuni/Seq Description , Filed Entered Party ddg Ruling . Closed User ID

00024000 State's Discovery Pursuant to Rule 07/05/06 67/06/06 G00 PC 07/06/06 KMI
4-343.*

00025000 Revised Scheduling Order From Judge 07/10/06 07/11/06 G00 TBA 08/27/04 RPT KNL
Cavanaugh

00076000 Motion to Summons Tangible Evidence 07/11/06 07/11/06 PLTOO1 PC Granted 09/26/06 KMI CLS

before tria}.*

00026001 Defendant's Answer To State’s Motion For 07/12/06 07/12/06 DEFOO] PC 08/27/04 RPT KNL
Subpoena For Tangible Evidence
Before Trial

00026002 Criminal Order 09/26/06 09/76/06 000 PC 08/27/04 CLS KNL
Order of Court granting-State-s-summons—for—Tangtbte-Evidence~-——------ ee ce tr en ct nt
before Trial. (Warden of MCTC, medical records of Jamal Abeokuto)
Writ issued. (PC)

00027000 Motion For Mental Examination Of 07/17/06 07/17/06 PLTOG1 PC Ruled 09/26/06 RPT CLS
_.. befendant®

        
  
  
  

we
00027001 Order of the Court that the Defendant. 07/25/06 07/25/06 000
Jamaal} K, Abeokute, submit to any
examination and testing by a psychiatric expert hired by the
State: and it is further ordered that the reports. substance of:
any reports, the results of any tests administered. interviews
and any other information related to an expert that the Defendant

{intends to have testify at the sentencing hearing be made
available for review and inspection by the State's psychiatric
expert (PC) .

NoG27002 Criminal Order 09/26/06 09/26/06 000 Pe Ruled 09/26/06 CLS

Order of Court that the Defendant submit to any examination ve)
testing by a psychiatric expert hired by the State.

PC Granted 07/25/06 KMI

00028000 Order For Pre-Sentence 07/17/06 07/17/06 000 TBA 07/17/06 KMI
Investigation/Victim Impact Statement and Special
Court Investigation Updating Pre-Sentence [nvestigation.
Specifically Adjustment and Health (Institutional) by 10/01/06.
(PC)

00029000 Misc Document 07/19/06 07/21/06 000 TBA 08/27/04 JLP KNL
Befendant's answer to state's motion for mental examination of
defendant. *

00030000 Request for Extension of Lime to 08/30/06 08/31/06 G00 TBA 08/27/04 KNL KNL
Complete Expert Evaluation

00031006 Request for Extension of time to 09/05/06 09/05/06 DEFO01 TBA Denied - 09/12/06 KM1 JAM
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/21 Page 36 of 94

 

 

 

 

 

 

“N\omeal Abvoltsto a Croce? Cont
5 U3-969 | for.

VS . Ker Amere C-dun toy
Otre of (1 ity fonrol Casket OB ~M-OR -2122

 

 

fotetf {098 35120

 

 

 

 

 Ceshbrcte t ob ent ces Fa,

 

UW eRE: fe Aarsodioaat a nell ire!

 

 

[eichen té'-Oriel gl ined Le wh:

   

 

 

 

 

ft Here by, Cth ty Crigtig. he parable oe PerSury fflaf On,

 

. 2060) Orn Aackamwld 61a. fraf Efe. above we c3 Wave ond COON E,

 

Noad Aes Feta Bemdt to tre. Clete of fhe Cort fn Boivimere courtly

 

( tuo copies) aft Fol Base, Bvenve TT dwSen. LPB lend 21295~

 

6254 od fo fe ifeaness 5 Libri nef ffgpealS Disan , 2e9 SA fac

 

place. Bathmee., (22a bent ZlZo7 lOneCepte} fies Chose rags |.

 

 

evant titrcolihes,

 

B23 -~96E (290656

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 37 of 94

AO 241 Page 6
{Rev. 01/15} ,

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
f] Yes O No

(7) Result:

 

(8) Date of result Gf you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

er motion?
(1) First petition: tives O No
(2) Second petition: Yes O No
(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12, For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts

supporting each ground. 4 ez Athtehed Gtound (Gpogs

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date,

GROUND ONE: _{Ao cn A, Broun. acts & Gmisus were avtéide the tbe,
fange. & Pio tésoul Com pela te asshance. Tletre hu in effec ve
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

_Mt Brus chose. >t pussoe No athe olefinse wesides heating ihe ool Cobe
Cn oO. technically on he ia dictiot &d let Stotesat hesh anveyan
Goerd pemmnbee me ariling fo oy wih fe Nea, thot totuld have be “anal
—pecl_tentielive courf een tn unth dfauhas the issue ottey Coutt tea first

Setod in Csvwt Ske Would nok wuithdray em .fince Mz Alten Fe 3a fotracd?
with Yon td Pe ended upp, Hen tp Y4e ynercy of Yee ‘fis ab. He was aof
Peeced AL ef post convietn “The pioceahore Shavid bo (eyed .n en Srety |

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 38 of 94

AO 241 Page 7
(Rev. 01/15)

(c) Direct Appeal of Ground One:

(1) if you appealed from the judgment of conviction, did you raise this issue? O Yes or’ No

(2) If you did not raise this issue in your direct appeal, explain why: —[pyeffeetye ie Oh p Get
v

 

Convichen tssve,

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Oo Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: . ta
Soak Convichan Der hin
Name and location of the court where the motion or petition was filed: Ciauant Cova i-fu

Bachman County
Docket or case number (if youknow): (3 - |{- 6% ~OCBZI2
Date of the court's decision: f\ po 24 & (Ah 20

 

 

 

 

 

Result (attach a copy of the court's opinion or order, if available): - f+ thtehe d -
(3) Did you receive a hearing on your motion or petition? ot Yes O No
(4) Did you appeal from the denial of your motion or petition? OW Yes O No

(5) Lf your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? or Yes O No

(6} If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: C CO F oF Sp ecle. { ‘4 @ o> (g
Ff Mey lord Seo Haebect

Docket or case number (if you know): 1s —~K —G3 -h 7124+

Date of the court's decision: hoy 25°. 7074
f t
Result (attach a copy of the court's opinion or order, if available): 7 Leo A fhtek o af -

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 39 of 94

 

To:

CIRCUIT COURT FOR BALTE4¥ORZ! COUNTY, © Main: 410-887-2601
MARYLAND _ Fax: 410-887-3062
401 Bosley Avenue, P.O. Box 6754 ie

Towson, MD 21285-6754

JAMAAL KENNETH ABEOKUTO
Inmate #: 323-969

WESTERN CORRECTIONAL INSTIT
13800 MCMULLEN HWY SW
CUMBERLAND MD 21502

Case Number: 03-K-03-002127
Tracking Number:
- Related-Case Number; | oe ~ 12-K-03-000310

STATE OF MARYLAND VS JAMAAL KENNETH ABEOKUTO. re

CC-DC-079A-CS (12/2013) Page 1 of 1 4/14/2020 8:32 AM
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 40 of 94

v

JAMAAL K. ABEOKUTO _ * INTHE

Petitioner * — CIRCUIT COURT

v. * FOR

STATE OF MARYLAND * BALTIMORE COUNTY
Respondent * — Case No. 03-K-03-2127

of ek FR HR eR oR ROR RR OR RR RR AR a ee RR RR

MEMORANDUM OPINION —_ / So
No. 135,000) (the “Petition”), filed on January 16, 2013, by Jamaal K. Abeokuto
(sometimes “Petitioner” or “Mr, Abeokuto”) without the benefit of counsel. ' The State
filed its Answer (Paper No. 137,000) on January 29, 2013, and its Memorandum in Support
of its Answer on April 4, 2019. T he matter was heard on August 26, 2019. Counsel for —
Mr. Abeokuto then filed, on August 28, 2019, what was termed a “Post-Hearing
Supplemental Argument." The Court has considered the. entire file, including Mr.
Abeckuto’s Petition, the State’s Answer and Memorandum, in, Support, the testimony

provided, the arguments presented: during the hearing, the post-hearing supplement, the

Tek,

transcripts, and the relevant law. .For the reasons outlined below, Mr. Abeokuto’s request
for post conviction relief will be denied in its entirety. A separate Order follows this

Opinion,
Entered: Clerk, Circuit Court far
Baltimore County, MD
April 13, 2020

4 wont
re

 

! Mr. Abeokuto indicates that this is his "first petition for. relief under this act." It is, in fact, his second.
petition. The first Petition for Post Conviction Relief was filed on June 10, 2009, and subsequently withdrawn.

cc: .SAO, Defense Atty, Defendant

hee wf ‘
Case 1:21-cv-01431-CCB Document'1 Filed 06/09/21 Page 41 of 94

: 3 A 1 1

\ BACKGROUND

On or about March 4, 2003, in the Circuit Court for Harford County, Mr. Abeokuto
was charged via a six-count indictment with Murder in the First Degree (Count One),
Assault (Count Two), Extortion (Count Three), Kidnapping (Count Four), Wearing or
Carrying a Dangerous Weapon Openly with Intent to Inj (Coit Five), and Child
Kidnapping (Count Six). Specifically, Mr. Abeokato » was charged with the murder of his _
girlfriend’s eight-year-old daughter, Mariana Ringo. On March 3, 2003, the State notified
Petitioner that it was seeking the death penalty. The notice was hand-delivered directly to
Mr. Abeokuto and also sent to his attorneys. Counsel from the Office of the Public
Defender, Deputy District Public Defender Amanda Bull and Assistant Public Defender
Eric MacDonnell, formally entered their appearance on behalf of Mr. Abeokuto on March
6, 2003. Several weeks later, on May 16, 2003, Petitioner filed a suggestion of removal.
The Honorable John Grason Turnbull, Il, Third Circuit Administrative Judge, ordered, on
June 10, 2003, that the matter be transferred to the Circuit Court for Baltimore County.
Initially, the case was assigned specially to the Honorable i Norris Byrnes and was
scheduled for trial on January 26, 2004, The matter was; postponed at the request of Mr.
Abeokuto and rescheduled for April 6, 2004. Prior to the April trial date, however, Judge
Byrnes fell ill; the case was reassigned on March 31, 2004, to the Honorable Thomas J.
Bollinger.

Jury selection began on April 6, 2004, but was not completed as, on April 8, 2004,

« Mr. Abeokuto alleged that he was incompetent to stand trial. Dr. David Waltos conducted
Case 1:21-cv-01431-CCB Document1 Filed 96/09/21 Page 42 of 94

g

a pre-trial evaluation at that titne. Dr. Waltos opined, t to a reasonable degree of medical
probability, that Mr. Abeokuto understood the nature of the fending charges. There was a
concern, however, that he may not: have been able to consult sufficiently with counsel. The
case was postponed, On April 4. 2004, Tadge Bollinger ordered that Mr. Abeokuto be
examined for competency to stand trial.

_ Pursuant to that order, Dr. Inouye conducted a further evaluation of Mr. Abeokuto.
He personally evaluated Petitioner on April 20, 2004. He also reviewed numerous
documents, including the April 28, 2003, health assessment nt performed at the Harford _
County Detention Center, the November 3, 2003, psychologists evaluation, the April 8,
2004, psychiatric evaluation, and the April 13, 2004, re-evaluation. Dr, Inouye noted that
Mr. Abeokuto had no history of psychiatric treatment. He offered the opinion that, although
Me, Abeokuto suffered from anxiety and depression, he otherwise was malingering and
competent to stand trial. The defense contested the finding of.éomnpetence and asked "that
the case be set for a hearing on competence prior to proceeding with the trial." May 19,
2004, transcript of proceedings ("5/19 Tr.") at 3.

The case was scheduled for a competency hearing on June 21 and 22, 2004.
Unfortunately, due to a health issue, Dr. Waltos was not available to testify on those dates.
Judge Bollinger heard two days of testimony and then, in order to ensure the defense a full
opportunity to present its evidence on the issue of competency, continued the hearing until

August 16, 2004. At that time, after’ ‘review of the testimony: ae and d consideration of the

  
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 43 of 94

L

stand trial and to aid and assist his counsel in his defense." August 16, 2004, transcript of
proceedings ("8/16 Tr.”) at 8. i .

Warren Brown ("Trial Counsel" or "Mr. Brown") entered his appearance on behalf
of Mr. Abeokuto on or about July 19, 2004. The State objected to the notice to strike the

Co

appearance of Amanda Bull and Erie MacDonnell, explaining that it did not want to have
the case again postponed as a esl ofa a new y attorney entering his appearance. On August
6, 2004, Judge Bollinger struck the appearance of Ms. Bull and Mr. “MacDonnell but denied
Mr. Brown's request for postponement, As already mentioned, following the conclusion
of the competency hearing on August 16, 2004, Judge Bollinger found Mr. Abeokuto
competent to stand trial. Petitioner then elected to be tried by the Court.

The trial proceeded before Judge Bollinger 0 on August 7 23-27, 2004. At the
conclusion of the case, Judge Bollinger found Mr. Abeokuto guilty of all charges?
Petitioner then elected to be sentenced by Judge Bollinger. Disposition was scheduled for
November 15~17, 2004. Judge Bollinger ultimately sentenced Mie, Abeokuto to death plus
43 years. 4 ; . Leh A no

Mr. Abeokuto appealed his convictions, On February "13, 2006, the Court of
Appeals affirmed the judgments but vacated the sentence and remanded the case for a new
sentencing hearing. On May 19, 2006, Ms. Bull and Mr. MacDonnell re-entered their
appearance on behalf of Mr. Abeokuto. Judge Bollinger granted a Motion to Recuse

himself on June 15, 2006; the case was transferred to the Honorable Patrick Cavanaugh for

the new sentencing hearing.

 

2 Judge Bollinger subsequently denied Petitioner's Motion for a New Trial!’ ve

4 ere
Case 1:21-cv-01431-CCB Document1 Filed 06/09/2%:.;Page 44 of 94

The matter was scheduled for resentencing on Noveihber 20, 2006. Roughly one —
month prior, on October 19, 2006, Mr. Abeokute notified the Court of his election to be
sentenced by a jury. As a result of a late-filed motion in limine, the sentencing was
postponed and rescheduled for April 18, 2007. The matter again ‘was postponed and reset
for April 23, 2007. Jury selection began on April 23 and ééicluded on April 26, 2007.
Following a miulti-day hearing, the jury determined that the appropriate sentence as to
Count One, the First Degree Murder of Marciana Ringo, sie term of life, without the

possibility of parole, to be served consecutively t to any and all other present sentences, —

On June 10, 2009, Mr, Abeokuto filed, without the benef t of counsel, a Petition for
Post Conviction Relief, claiming; among other things, ineffective assistance of counsel.
Mr. Abeokuto later filed an Application for Amendment and Addendum. On September
6, 2011, however, he filed a Motion to Withdraw the Petition for Post Conviction Relief,
which was granted. On January 16, 2013, Mr. Abeokuto essentially re-filed his initial
Petition for Post Conviction Relief. In addition to raising thé allegations lodged in the
initial petition, Mr. Abeokuto claimed that the competency evaluation was flawed because

it was not performed on an in-patient basis.

 

The matter was scheduled for hearing on multiple ogeasions but postponed at Mr,
Abeokuto's request. Current counsel entered his appearance pa behalf of Mr. Abeokuto on
April 2, 2014. Following additional ‘postponements, the case was heard on August 26,

2019. Mr. Brown and Mr. Abeokuto both testified.
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 .Page 45 of 94

}
t

DISCUSSION '~ ae! ge

 

thE 2 vide

1 Waiver
Pursuant to MD. Crim. Proc. § 7-106(b), “an allegation. of error is waived when a
petitioner could have made but intelligently and knowingly failed to make the allegation:

1. before trial;

2.  attrial;
3. on direct appeal, whether or not the petitioner took an appeal;
__..... 4;__ in an application for leave to appeal a conviction based ona guilty
ples
5. ina habeas corpus or coram nobis proveeding began by the petitioner;

 

6. in a prior petition under this subtitle; of-«<: che
7 in any other, Proceeding that the pettonet began.”

The “intelligent and knowing” standard only: appliés if the claim asserted is a
fundamental right. State v. Torres, 86 Md. App. 560, 568 (1991). Lf the claim asserted is
not a fundamental right, the Court will look to general legal principles to determine if the
claim has been waived. Jd. “The most significant of these principles is that the failure to
exercise a prior opportunity to raise an allegation of error generally effects a waiver of right
to raise the matter at a later time.” Jd. “Fundamental rights have been defined as being,
almost without exception, basic ri ghts of constitutional origin, whether federal or state, that
have been guaranteed to a criminal defendant in order to _ preserve a fair trial and the

reliability of the truth- “determining sProcess.. ” Wyche v. State, PP Ma, | App. 403, 406 (1983)

(citing Schneckloth v. Bustamonte, 412 U. s. 218, 236 (1973)

+
f

Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 46 of 94

The Court of Appeals also has made clear that the. “j ‘intelligent and knowing”
standard does not apply to every constitutional right, Oken v ¥, . State, 343 Md, 256 (1996).
For example, “tactical decisions, when made by an authorized competent attorney, as well

“A ee

as legitimate procedural requremedts, will normally bind a criminal defendant.” Curtis v.

 

   

 

State, 284 Md. 132, 150 (1978), Fundamental ts, in, 1 Which the “intelligent and

 

knowing” standard has been found to apply’ are: ay th . Sixth “Amendment right to.

1 ‘ig a

assistance of counsel; (2) the sight 1 to trial by jury; (3) rights regarding guilty pleas; (4) .
__ tights regarding Fifth Amendment self-incrimination; (5) rights granted by the Double_

J eopardy Clause; (6) the Sixth Amendment right to be present at trial to confront witnesses;

(7) the right to speedy trial; and (8) the right to counsel at post indictment pre-trial lineup.

Wyche, 53 Md. App. at 406.

_ Even in situations in. Which. the “intelligent | and. Joowing” s standard does apply,

  
  
 

“fw]hen a petitioner couid have made an allegation of ertor but did not . . ., there is a
rebuttable presumption that the petitioner intelligently and knowingly failed” to do so, Md.
Code Ann., Crim. Proc.§ 7- 1050}. The “(ffaiture’ to o make an allegation of error shall
be excused if special circumstances exist.” § 7- 106()(1)4(0). The burden of proving
special circumstances rests with the petitioner. § 7-106(b)() ii)(2).

In addition, the Court of Appeals has held that a post conviction proceeding is the
most appropriate way to raise a claim of ineffectiveness of counsel. Mosley v. State, 378
Md. 548, 558-59 (2003). This ig, at least in part, because ‘tite Maryland Uniform Post

Conviction Procedure Act allows fo “the possibility of an evidentiary hearing, reflecting

a recognition that ‘adequate procedures exist at the trial level, as distinguished from the

 
Case 1:21-cv-01431-CCB Document'l Filed 06/09/21 Page 47 of 94

appellate level, for taking testimony, receiving evidence, and making factual findings
thereon concerning the allegations of error.’” Jd. at 560 (quoting Wilson v. State, 284 Md.
664, 675 (1979)). Moreover, as the Court of Appeals has made clear, post conviction
proceedings are generally the preferred avenue of redress with respect to ineffective

assistance of counsel claims because the record “rarely reveals: why counsel acted or

a ev, ae
2 A

omitted to act, and such proceedings allow for fact-finding and the introduction of

testimony and evidence directly related to allegations of the counsel’s ineffectiveness.” Jd.

4

Thus, a number of issues raised by Petitionier have'beeri waived. Mr. Abeokuto has not
waived the allegations that Mr. Brown provided ineffective assistance.‘
If, Ineffective Assistance of Counsel
The United States Supreme Court has stated that the right to counsel under the Sixth

Amendment necessarily includes the right to “effective assistance of counsel.” Strickland

v

v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 US. 759,
771 n.14 (1970)). The mquiry as to whether counsel rendered ineffective assistance is

conducted pursuant to a two-pronged test: ”

 

[flirst, the defendant must show that counsel's performance
was deficient. This requires showing that.counsel made errors
so serious that counsel was not functioning asthe: “counsel”
guaranteed the defendant by the Sixth Amendment. Second,

 

3 For instance, Petitioner argues that Dr. Alizai "was never sworn in or placed under oath." He finds fault
with the fact that Dr, Alizai "was sitting in the courtroom the entire time Dr, Inouye testified." Mr. Abeokuto also
boldly claims that the jury was "not impartial." He suggests that “[t]here are portions in the transcripts that are
missing," and that the prosecutor engaged in misconduct by calling him a "murderer in open court before [he} was
convicted of any crime." Each of these allegations has been waived. Were they not waived, they do not constitute
grounds for post conviction relief,

‘ Petitioner initially suggested that Ms. Bull and Mr. MacDonnell also provided ineffective assistance in
failing to object to a jury instruction. That.claim was withdrawn. There remains a hint of a suggestion that they
were ineffective in failing to object to Dr, Alizai answering some logistical questions from Judge Bollinger at the
end of the first day of the competency hearing. This vague claim has no merit, especially since Mr. Abeokuto has
withdrawn the claim that the Perkins evaluation was flawed. See fn 5. re
ee

co a ee
ee

8g na
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/24;,.Page 48 of 94

, i

the defendant must show that thé deficient’ pérformarice
prejudiced the defense. This requires showing, that counsel's
errors were so serious as to deprive the defendant of a fair trial,
a trial whose result‘is reliable.; Unless a defendant makes both
showings, it cannot be said that the conviction ,.. resulted from
a breakdown in the adversary process that renders the result
unreliable.

Id. at 687,

in order to prove deficient performance, “the defendant must: (1) demonstrate that
counsel’s acts or omissions, given the circumstances, fell below_an objective standard of
reasonableness considering prevailing professional norms,” and_(2).. overcome the
presumption that the challenged conduct be considered sound, trial strategy.” Evans v.
State, 151 Mad. App. 365, 373 (2003) (quoting Wiggins v. State, 352 Md. 580, 602 (1999).

In assessing counsel’s performance, this Court must be “highly deferential” and “indulge

a strong presumption that counse! S conduct falls within ‘the wide range. of reasonable

 

professional assistance.” - /d. (quotitig Strickland, 466 U. S. at 689).

In evaluating the prejudice prong, our Court of Appeals has defined prejudice as “a /
substantial possibility that, but for counsel's error, the result of [the petitioner’s] proceeding
would have been different.” Smith v. State, 394 Md. 184, 202 (2006) (quoting In re Parris
W., 363 Md. 717, 727-28 (2001)). The petitioner’ S burden under the prejudice prong may
not be taken lightly; it is a difficult hurdle to overcome. A defendant must “affirmatively
prove prejudice.” ‘Harris v, State, 303 Md. 685, 699 (1988) (gooting Strickland, 466 U.S.
at 693). Merely alleging that some errors “had some conceiviible effect on the outcome of

the proceeding, or that errors inated the: presentation of the defense” is not sufficient.

ee

Id, at 700 (emphases in original). 4
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 49 of 94

ill, Allegations Raised —

At the August 26, 2019; hearing, counsel for Mr. Abcokutosswith his client's consent,
withdrew some of the issues initially raised by Petitioner in Hig January 16, 2013, Petition
for Post Conviction Relief.5 In addition, as already mention€; several of the issues raised
have been waived. That said, stl viable and requiring determination are the many
allegations that Mr. Brown provided ineffective assistance. |

_ Initially, Mr. Abeokuto was represented by Amanda Bull and Eric MacDonnell,
with the Office of the Public Defender. Prior to trial, however, Mr. Abeokuto discharged
Ms. Bull and Mr. MacDonnell and retained Warren Brown to ‘represent him. As pointed
out by Ms. Bulli in argument before Judge Bollinger, Mr. Abeokuto was "entitled to counsel

of choice." August 6, 2004, ranserit of proceedings ("8/6 Tr. ")at 3. “He expressed that

  
 

choice back in March [2004] in a letter to Judge Byrnes requesting that [Ms. Bull and Mr.
MacDonnell] be discharged from, ,the case, and that Mr. Brown enter." Jd. In fact, Mr.
Brown already was familiar with the case as he represented Petitioner in "a companion

federal case... related to this incident." /d. at 8.

i

 

; The following allegations were withdrawn: ©
(1) That Mr, Brown provided ineffective assistance because he represented Mr. Abeokuto "in a capital case
without a second chair while the State had two chairs;" We

(2) That Mr. Brown provided ineffective assistance by failing “to investigate and present substantial
mnitigating evidence during [the] sentencing phase;"

(3) That Mr. Brown provided ineffective assistance because he "had never tried a death penalty case

before;"

, * (4) That Mr. Brown provided ineffective assistance by failing “to adequately, investigate and present
evidence in mitigation of guilt;" wb

(5) That Amanda Bull and Eric MacDonnell provided ineffective assistance by failing "to object to a jury
instruction that the j jury was able to include their emotions and how they felt inithe: Verdict "

(6) That the jury was "not impartial;".and

(7) That the "Court Order was violated when proper procedure v was not followed or kept for [the] mental
health evaluation" at Clifton T. Perkins Medical Center. ' ‘ oes fy ake

 

} .
. « aE Ue
ak 10
Case 1:21-cv-01431-CCB ‘Bocument1 Filed 06/09/21. Page 50 of 94

Mr. Brown was admitted to the Maryland Bar in 1980 and, since then, has practiced
all over the State, exclusively in the area of criminal defense.® Prior to being retained to
represent Mr. Abeokuto, Mr. Brown had represented approximately 120 individuals
charged with murder.’ He is well known and enjoys a very fine representation in the legal
community. |

Mr. Brown was called as a witness at the August 26; 2019, earng At that time,

eS

Mr. Brown testified credibly and convincingly regarding bis prior personal knowledge of

 

and interactions with Mr. Abeokuto According to Mr. Brown, Mr. Abeokuto was "not
unknown to him. " in fact, Mr. Brown explained that Petitioner was a child when they first
met and that he and Mr. Abeokuto spent a considerable amount of time together over the
years. Indeed, Mr. Brown hired Mr. Abeokuto to work in Mr. Brown's law office and, on
occasion, had Petitioner to his home. Mr. Brown testified that, based on his significant
personal interactions with Petitioner, the question of criminal responsibility was "a
complete non-issue." Mr. Brown added that he understood why an attorney with no prior

relationship with Mr. Abeokuto would seek to engage an expert, witness regarding criminal

 

  

responsibility, but, in his opinion, ‘it was completely unnecessary.”
Mr. Brown testified that his intention was 10 inp dut a an exit strategy for Mr.

Abeokuto. According to Mr. Brown, the State's case against Petitioner "was very, very

strong.” In addition, Mr. Brown explained that, at the time of trial, the jurors in Baltimore.

County "tended to be pro state." 7

 

$ Mr. Brown also has represented defendants in the courts of New York, Delaware, Virginia, and

Pennsylvania.

7 Mr. Brown, however, had not represented a defendant for whom the State was seeking a sentence of death,
11

~ A gtar gp eat!
I std yan
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21. Page 51 of 94

 

Mr. Brown testified that his specific Strategy at the tinie of trial was to undermine

ao op

the strength of the State's case regarding the kidnapping charge Mr. Brown explained that
he "intended to chip away at the State s case but wanted to focus o on the kidnapping charge
as it could serve as an aggravating factor for the death penalty. At the post conviction
hearing, Mr. Brown explained his thought process:

the strategy at the time of trial was to undermine the predicate
for the death penalty, which would have been, in this case,
kidnapping, so I concluded, in my mind, that the State had a
very, Very strong case that he had committed this act. The "
question was in my mind... [was there] proof beyond a
reasonable doubt of the kidnapping? Because my thought was —
there's no kidnapping, then you don't have that aggravating
factor that would lead to the death penalty.

 

August 26, 2019, audio recording of hearing ("AR") at o.0n am: — 10:05:15 a.m. .Mr,
Brown needed an exit strategy because, "[gloing 3 in [to rial, it looked bleak in terms of
culpability with regard to the actual murder. " AR at 10: 06: 20a an. = 10:06:30 a.m.
According to Mr. Abeokuto, Trial Counsel's "acts and omissions were outside the
wide range of professional, competent assistance.” Petitioner claims that Mr. Brown “put
the State’s case to no adversarial testing," that Mr. Brown “hardly cross examined any of
the State’s witnesses at all," and that Mr. Brown "had no defense,” other than "beating the

case on a technicality." A review of the trial transcripts belies these assertions.

 

 

a The evidence against Mr. Abeckuta was significant, if not overwhelming By w way of example, Mr.
Abeokuto was the last person seen with the victim. He was seen putting the little girl in his car. He lied to
the victim’s mother when she inquired about the child’s whereabouts. He was late for work and was later
observed buying a new pair of jeans at the Walmart in Aberdeen. The receipt: for the jeans was found in his
car. A pair of jeans identified as belonging to him was found near the victim’s. ‘apartment, The victim's blood
was found on the jeans. A bloody pair of. Petitioner’ s work gloves were recovered; the blood was that of
Marciana. The ransom note contained Petitioner's DNA and fingerprint.

12
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 - Page 52 of 94

eft,

Mr. Brown employed a readily discernable tria] strategy, Clearly, his intent was to
protect his client from a sentence of death. Therefore, Mr: Brown focused particularly on
the kidnapping and child abduction counts, convictions . for, which could be considered
ageravating circumstances vis- vs postion of the death périalty,

Mr. Brown's plan was clear from the statt. In his opening statement, he told Judge
Bollinger that Mr. Abeokuto, over the course of his relationship with Ms. White,
"developed a very close relationship" with her children. August 23, 2004, transcript of
proceedings ("8/23 Tr.") at 14. Mr, Brown explained that his ¢lient "would do all the things _
that a natural parent would do." Jd. According to Mr. Brown, Mr. Abeokuto went to
Marciana's PTA meetings, took Marciana to the pediatrician, and "would take care of her
when Ms. White was either working or out socializing." J . Id, Beal Counsel pointed out to
Judge Bollinger that Ms. White "st saw her daughter when, she had left her in the custody
of Mr. Abeokuto." Jd. (emphasis, added), Mr. Brown claimed: that Mr. Abeokuto “had
custody" of Marciana on the morning of her disappearance and that "he was a parent to
[her] on this particular day." Jd. at 15.

In addition, with respect to the extortion charge, Mr. Brown indicated that "there
was not a lot of money to be had, " and that "they were paycheck to paycheck." Jd. at 16.
He pointed out that Ms. White and Mr. Abeokuto had "access to the same account and...
there was rarely much money’ in it. Id, According to Mr. Brown, the evidence would

show that “there was no way that (Me. Abeokuto] would have sent [a ransom note} with

"6 frD i
Ei .

the intent to receive any monies." " id Trial Counsel reiterated that "there would have been

no way that that would have been sen with the intent, expegtaton of receiving any monies
. had. d. _

13
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/21 Page 53 of 94

in the amount of $5,000." Id, Indeed, Mr. Brown mentioned that the letter "may have been
sent for purpose of, first of all, creating a different trail, of diverting attention from him but
it was not sent with the intent to receive any, extort any monies because he knew there
wasn't any monies to be had. . . ." Td. at 17.

In a nutshell, Mr. Brown stated the position that! "Hal the-evidence is in, dust
settles and the smoke'clears that certainly the State will have fall short of cofivincing this”
Honorable Court beyond a reasonable doubt that there ‘Was ‘a'kidnapping or a child

abduction ¢ or ' for that matter an extortion ; in this‘ case." Id. at 18.

Mr. Brown followed through with this strategy in his cross examination of Ms.
White. For example, upon questioning by Mr. Brown, Ms. White conceded that she had
been ina relationship with Petitioner for roughly two years prior to Marciana's death. Id

-at 81. She agreed that Mr. Abeokuto had full access to the home and that the children
would run to the door whenever he put his key in the lock. Id, . When asked, Ms. White
admitted that Mr. Abeokuto was vety active in the lives of both Marciana and her brother,
Mark: Id. at 84. Ms. White agreed that Mr. Abeokuto was a father figure to both children.
Id. at 87. She granted that the children even referred to My jAbeokuto as "Daddy-mall."
Id. at 94. Ms. White also admitted that, on at least a handful of occasions, Mr. Abeokuto
gave Marciana a ride to school, just as he claimed he did in this case. /d. at 92. Ms. White
further agreed that Mr. Abeokuto was listed as an emergency contact at school because she
felt comfortable giving him the authority to act on behalf of Marciana in the event of an

a ail
Yoke htt
TPES

emergency. Jd. at 93.

14

 
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/21 Page 54 of 94

hobs an

With respect to the extortion charge; Mr. ‘Brown ‘quéstioned Ms, White regarding
her finances and those she shared with Mr. Abeokuto. Ms. White confirmed that she and
Petitioner "had an account together at SECU." Jd. at 98.

Mr. Brown's cross examination of Mark Ringo, Marciana's father, was focused and
to the point. Mr. Brown established that, when Mr. Ringo's: son came out to the car that
morning, he did not indicate anything unusual with regard to Marciana. Id at 134,

Mr. Brown also used cross examination to highlight discrepancies j in testimony. For
example, he asked questions of Constance Greene, pointing o out on several occasions the
inconsistencies in her statement to the police and her testimony in court. For instance, in
court, Ms. Greene testified that s she saw Mareiana ‘standing, on. the passenger side" of Mr,
Abeokuto's car, "[jJust leaning in," ‘and “talking to Jamaal." Td. at 138, 139. Ms. Greene
then testified that she saw Marciana get “in the passenger side ...in the back." Jd. at 140.
Upon questioning by Mr. Brown, Ms. Greene admitted that she told the police that she saw
Marciana running to Mr. Abeokuto's red car. Jd. at 144. She also admitted that she told
the police that Marciana got in on the driver's side of the car. Ia at 145. Importantly, upon
further questioning by Mr. Brown, Ms. Greene was forced to,admit thet she told the police
she wasn't actually sure who was in the car. Jd, at 144, Ms. Greene further conceded that,
when she saw Marciana, the child did not appear to be "under any kind of stress, duress,
force or anything like that." Id at 145. ge
Indeed, Mr. Brown cross examined many of the State's | witnesses. As already

mentioned, his inquiry was direct and focused. With respect to Dwayne Carter, Mr. Brown

was able to establish that "swiping the card was something that [the employees] sometimes

15 -
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 | Page 55 of 94

did, [they] weren't supposed to do but all sometimes did for each other... .." August 24,
os Shee
2004, transcript of proceedings 8/24 Tr.") at 9. Similarly, upon questioning by Mr.
Brown, Thedrick Tapp admitted t that "it was common practice. _ for employees to swipe :
each other's cards in and out..." “Td. at 21. :
Through his cross — of Detective Gary Hoover, Mr. Brown attacked the

State's extortion charge. He highlighted the ambiguitiés in the letter Ms. White received

on December 5, 2002. At the request of Mr. Brown, Detective Hoover read the letter into

the record — “tell Stark want five thousand, put to bag and put in men bathroom atDruid

Hill Park k by 8 p.m, tomorow or r girl dies. If she die I just say we even, an eye for an

eye." Jd, at 73. In questioning Detective Hoover, Mr. Brown was able to show that the

 

instructions in the letter were vague. For instance, when vag tg money to be delivered?
What did the author mean by "tomorrow?" Was tomorrow" a reference to the day after
the letter was postmarked 0 or the day after the letter was rectived?, Where were the funds
to be delivered? In cross examining Detective Hoover, Mr. Brown was able to establish
that there were several men's bathrooms in the area of Druid Hill Park. Exactly where in
the bathroom was the money to be left? In a stall? Under a sink? In a trash can? Mr.
Brown's cross examination clearly was calculated to show that the author of the letter did
not actually intend to receive any money.? |

It was for Mr. Brown to decide which witnesses to CTOSS examine and what

information to elicit from thern, He was not required to suestine every witness. Indeed, it

 

 

aye § . be pier .
9 These are but a few examples of Mr. Brown's strategic cross examination o¥ several State's witnesses.

16
Case 1:21-cv-01431-CCB Dgeyment ft Filed 06/09/243,Fage 56 of 94

would have been folly to inquire of witnesses who could not provide. beneficial
information, See State v. Borchardt, 396 Md. 586, 615 (2007).

Contrary to Mr. Abeokuto's bald, unsupported assertigis this Court finds that Mr.
Brown developed a clear and reasonable strategy for defending his client and, moreover,
appropriately followed through with that strategy. Mr. Aeokuto has failed to establish that
Mr. Brown's representation in this regard was in any way defic. at.}9 -

Mr. Abeokuto also contends that Trial Counsel “knew the State’s witness[es] [were]

to Mr. Abeokuto, Marciana's mother “made a loud outburst at {him],” which caused Judge
Bollinger to admonish those in attendance to control their emotions or step out of the
courtroom. Petitioner claims to have suffered prejudice as a result of the outburst a
The record reflects that, on August 23, 2004, before any testimony was taken, Mr.
Brown sought to have the witnesses sequestered, 8/23 Tr. at 2. Judge Bollinger ordered
that “[a]ll who are going to testify.in this case kindly step outside-and remain outside until

you are called to testify. Please do not discuss your testimony,

  
 

y with anyone.” Jd.

Marciana’s parents were the second and third. witnesses called to testify.!' It is
unclear from the record whether they, were present in the couttyoom prior to their testimony,
At some point during Mr. Ringo's testimony, however, Judge Bollinger noticed Ms. White

in the courtroom. Judge Bollinger asked the prosecutor whether he had "any intention of

 

10 Mr. Abeokuto failed to raise specific complaints or suggest what inquiries should have been made. He also
failed to address how any perceived errors prejudiced his defense,
u Officer Joseph Petrysak was the first-witness called.’ He identified several photographs and oriented the

Court with respect to the location of Marciana's apartment and her school, matters that were not in dispute. He also
identified Mr. Abeokuto, another matter not in dispute. The officer also discussed his conversation with Mr,
Abeokuto, :

17 4 i Loe

 

in the courtroom [during] the entire ttial (victim’s parents) and’failed to object.” According
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/21 Page 57 of 94

 

4
“Fo

recalling Ms. White.” 8/23 Tr. at 158. Mr. Brown interjected that the issue had been

soba. ORBIT Ay

discussed, and he had "no problems with her being in” court. Jd. Neither Ms. White nor
Mr. Ringo was recalled.
During the State's closing argument, the prosecutor discussed the severity of the
injuries inflicted upon Marciana. Specifically, the State directed the Court’s attention to
_ the injuries on her neck, saying that "if you look at the i injuries to ‘the neck, there [are] seven
slashing wounds to the neck and there's the one main wound .-. ..." August 27, 2004,
transcript of proceedings ("8/27 Tr.") at 90, When she heard the description of the injuries,
Ms. White called out “Jesus, Damn; Bitch.” Jd. at 91. J udge Bollinger then warned all in
attendance that, if they could not géntrol their emotions uring the argument, they should
"step outside the courtroom. " i” | ee
Maryland Rule 5-615 provides for the exclusion of witnesses from the courtroom
by court order “so that they cannot hear the testimony of other witnesses... The court may
continue the exclusion of a witness following the testimony of that witness if a party
represents that the witness is likely to be recalled to give farther testimony.” Md. Rule 5-
615(a). That acknowledged, not all who testify are to be excluded from the courtroom
during the trial. By way of example, a court "shalJ not exclude ¢ Pursuant to [the] Rule...
victim ofa crime . . including any representative of such a degeiised.. . Victim.” Md. Rule

5-615(b). aan i . . yp tgs.
oN : ORME
As already mentioned, Officer Petrysak was the’ first’ witness called. Given the
Scope of the questions put to him and the answers he provided, there was no concern that

the officer's testimony might taint that of either Ms. White or Mr. Ringo were they in the

18
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/21. Page 58 of 94

+E baie!
? SEES Pa
; a

courtroom at the time. The same can be said for the testimony. of Ms. White. It would not
have affected that of Mr. Ringo, in light of the questions asked: ‘Moreover, as Marciana's
parents, Ms. White and Mr. Ringo: were entitled to be Present f for the entire trial. See Md.
Rule 5-615(b), Finally, even if Mt ‘Abeokuto were able to prove ‘that Mr. Brown rendered
ineffective assistance in failing to object to Marciana's parents’ presence in the courtroom,
he has utterly filled to establish prejudice.!2

Initially, Mr. Abeokuto raised a number of issues with respect -to.the testimony

provided by Dr. Saadia 1 Alizai. By. way, of example, he complained. that. she -testified--. — -—.

without having first been placed under oath. More specifically, he argued that Dr. Alizai
“was not subject to the penalty, of penjury or any other consequence for not telling the truth,
” He claimed that, “Thad the witness been sworn . hg se stimony would have been

va 9
different, she would have had to tell the ruth and [he] would have been sent back to Perkins

for a proper inpatient evaluation; According to Mr. Abeolaito, had he been evaluated in-
patient, he would have "been found incompetent to stand trial ,..." Mr. Abeokuto appears
most upset that, in his opinion, "[i]t was never placed on the record at all as to why [Perkins
made the decision to change the evaluation from court ordered inpatient to outpatient.”
As already mentioned, some of these Claims have been, paived 13 Others have been

withdrawn.'* That acknowledged, at the end of the first day of the competency hearing,

both Dr. Inouye and Dr. Stevenson had completed their testimony. Judge Bollinger was

patti b ce!
» Gillighe Foy.

 

 

R There is no evidence to suggest that Ms. White's outburst during. closing argument, when she heard the -
description of her daughter's injuries, had’ any’ bearing whatsoever on the outcome of the case,

B See Fn 3. Lante gate:

4 SeeFn 4, pe OES Mal

19

-“
Case 1:21-cv-01431-CCB Documenti Filed 6/0/24. Rage 59 of 94

trying to determine how many more witnesses would be called and whether the hearing
could be concluded the following day.'5 Judge Bollinger indicated that, initially, he "was
prepared to listen to Dr, Inouye ‘and to Dr. Stevenson and rénder a decision” that day.
Transcript of June 21, 2004, proceedings ("6/21 Tr.") at 178. Judge Bollinger concluded,
however, that he "would be retniss ‘and abdicating [his] own judicial responsibility ... if
[he did] not afford Dr. Waltos for the defense an opportunity. to piesent evidence..." Jd.
at 178-79. Judge Bollinger also ‘nientioned that he was "clincerned about the Order of
Court that Mr. Abeokuto be transported to a facility... for in-patient evaluation.” Id

In response to Judge Bollinger's inquiry, the State offered to “get someone from
Perkins by tomorrow to address the issue of the in-patient evaluation and what, what their
procedures were and what they, why they made that decision.” Id. at 181. Following
additional discussion, the State again offered "to have somebody brought in from Perkins
tomorrow to explain what's going on." Jd at 183. The conversation then moved on to who
at Perkins would have the required information. Jd. at 184. 2 othe

Dr, Alizai was present in ihe courtroom and indicated that she and Dr. Kim-Lee
would be able to provide relevant information. Id. at 185. In response to direct questions
from Judge Bollinger regarding in-pat ent versus out-pati ent evaluations, Dr. Alizai offered
that, "generally if it's an in-patient order most of the time someone is admitted because

[their] hand is forced .. . . [T]here was a shortage of beds .. . but they did make a bed for

 

‘5 Ms. Bull, earlier in the day, had explained that Dr. Waltos required surgeryjand “would be unavailable for six
to eight weeks." 8/16 Tr, at 3. She argued that “his observations, his impressions, his expertise [were] critical to
have available to the Court in live testimony." Zd at 4. She told Judge Bollinger that the defense needed "Dr.
Waltos's testimony to rebut the Perkins report.” Id. oe

a 20
9

¥

Case 1:21-cv-01431-CCB: Document 1 Filed 06/09/21 | Page 60 of 94

k t

 

Mr. Abeokuto the day. he came. ‘There was that possibility that he would be admitted." Jd.
According to Dr. Alizai, the “only'‘réason a patient, a Defendant Would be admitted would
be if there was doubt as to competency.” Jd. at 186.

Based on those discussions, the following day, Dr. Kim-Lee and Dr. Alizai both
testified under oath regarding competency evaluations performed at Perkins. According to |
Dr. Kim-Lee, oO : i map mo

“ttlypically what happens, obviously we receive an order for an
- evaluation with a referral’ We —T assign | the case to an
evaluator and the evaluation is completed.., We routinely
‘complete~all our evaluations, regardless of Whether’ they're
competency to stand trial or criminal responsibility;.on an out-
patient basis: We do not admit the Defendant to the hospital or
do the evaluations,‘ in other, words, as..an in-patient, unless
| there's a concern about competency to ‘stand’ trial or there's
, another concern, for:example, about a diagnostic issue that |
requires further evaluation as an in-patient. J

—_

June 22; 2004, transcript of proceedings ("6/22 Tr.") at 6-7. Dr. Kim-Lee further explained

  

that, in Mr. Abeokuto's case,

it was specified that he was to be evaluated as an in-patient. So
as a result of that, we did, in this case what we: do routinely
with any other case:when we receive such an ordér, we — Mr.
Schwartz, my assistant, notified the Judge or I don't know
particularly specifically who he spoke to but basically
contacted them to inform them of our process: ‘and how we do
things at Perkins. In other words, that we do all evaluations on
an out-patient basis and only admit if there i is a need.

 

Id. at 8. In addition, Dr. Kim- ‘Lee testified that she also Spoke with Judge Bollinger's
p :

assistant, Angela, regarding the, ‘issue. “Id. Judge’ Bolliger Anterjected, "that the

information given to [him] was that they would do an evaluation to determine whether or

not they would need further in-patient care to complete the evaluation, but if they did the

21

\
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 61 of 94

a

initial evaluation and deemed that that was sufficient, that would: be the-way they were

 

going to go, to which [he] said, that's the way they do it, that's the way they do it.” Id. at

9. Dr. Kim-Lee confirmed that she. ‘Provided the information to both the State and defense,

4

fd. Dr. Kim-Lee also confirmed: that Mr. Abeokuto! s evant “was handled like any

. “yd 4

other case and . . . because there was not a concern about competency or a diagnostic
concern that warranted further evaluation as an in-patient, this Defendant was handled as
any other Defendant at Perkins and was not admitted to the hospital." Jd. at 11-12.

Mr. Abeokuto is correct that Dr. Alizai was not under, oath when she responded to

wee ee Br en =

Judge Bollinger's logistical questiois posed at the end of the day on n June 21, 2004. It is

clear, however, that she was not ot testifying at the time. Iti is also clear that any complaint

 

with respect to that discussion has been waived, and that Mr, Apeokoro has not established
prejudice. Moreover, contrary to Mr. Abeokuto! S assertions, se Inouye and Dr. Kim-Lee
both provided credible testimony delineating why the evalua ation was performed on an out-
patient basis. Finally, to the extent that Mr. Abeokuto supgests that Ms. Bull and Mr.
MacDonnell should have objected to the June 21, 2004, end of the day colloquy, he is
incorrect. Mr. Abeckuto has failed to establish ineffective assistance of counsel. He has
failed to establish prejudice.

Mr. Abeokuto’s next contention is that Trial Counsel: was ineffective in that he
“called none of the witnesses that. were already prepared é and ready to go by the previous
attorneys,” thereby prejudicing Petitioner’ s defense. - Mr. Abpokto, however, does not

ee

identify the witnesses or the beneficial information they were ‘teady to impart. Again,

Petitioner has failed to establish that Mr. Brown provided i effective assistance.
cok! ‘ Dob N

 

22
Case 1:21-cv-01431-CCB Document 1 Filed 06/09/22". :Page 62 of 94

Mr. Abeokuto next.asserts that Mr. Brown failed to pursue and adequately discuss
with him an NCR defense. This suggestion ignores completely Mr. Brown's significant
history with Petitioner and the convincing testimony of Dr.. Inouye, Dr. Alezai, and Dr.
Coleman. As Mr. Brown made clear during his hearing testimony, he was personally
acquainted with Mr. Abeokuto long before Marciana Ringo’ death Indeed, Mr. Brown
and Petitioner first met when Mr, Abeokuto was just a child: ‘The Tihe two spent a considerable
amount nt of time together over the'years. More specifically, Mr, ‘Brown hired Mr. Abeokuto

to work i in Mr. Brown’ s law office and, on occasion, had Pettionet to his home, ‘Moreover,

Mr. Brown represented Mr. Abeokuto in a federal matter related to the same incident and
had worked closely with him. When specifically asked about an NCR defense, Mr. Brown
explained his reasoning as follows:

I was working with what he had told me had occurred before
his arrest. What he told me had occurred, and'so you know,
those things, and knowing him, and listening to him, and
hearing his reasoning, and his plans even as he was being |
investigated, there was no question in my. mind that: es, if you
want to call someone'to do something like that of sound mind,

he was of sound mind, * «tide

AR 10:07:58 a.m. — 10:08:15 am. .

i ttre ade
! " Ue

When pressed on the issue, Mr. Brown elaborated: -

[keep] in mind that this was not in a vacuum. In other words,
they didn't know him, they just met him, he's facing the death
penalty, I got it, no question about it, leave no stone unturned.
You have to understand, he was a kid when I first met him, and ~
there had been a lot of time with him, discussions about all of
this, so to me [not criminally responsible] wasn’t an issue. J
can understand how someone not knowing him, +having this
case, looking fora way out, trying to work him through all of

23 choc
Case 1:21-cv-01431-CCB Document 1 Filed.06/09/21 _ Page 63 of 94

 

this would want to eiigrain the no stone untiriiel ‘and have him
evalu ated. , . +h : \ ‘

AR at 10:08:53 a.m. - 10:10.09 a.m. /

In a nutshell, Mr. Brown testified that "you don't really have to be a weatherman-to
know which way the wind is blowing. You know enough about human nature, the NCRs,
and competency, they stand out. They jump out at you." AR at 10:16:55 a.m. — 10:17:00 |
a.m. —

_ Moreover, the many healtheare providers who interacted with Mr. Abeokuto failed

 

ae ce

to ra raise e any concerns Tegarding his competency. For instance, Dr, Inouye testified that he

"really didn't have difficulty obtaining information" for Mr. “Abeokuto. 6/21 Tr. at 25,

ie ui oka

Indeed, he "found Mr. Abeokuto to be a cooperative Defendant " dd. Dr. Inouye noted
that, according to Mr. Abeokuto, *he had never been treated for a psychiatric illness. He
never received psychiatric treatment. And had never, in fact, received [a] psychiatric
diagnosis." Jd. at 25-26. When specifically asked, Mr. Abeokuto told Dr. Inouye that he
had felt "down" when he was detained at the Harford County Detention Center "because
he missed his mother and father." Id. at 26. Mr. Abeokuto indlicated "that he had begun to
experience anxiety after he arrived at the Baltimore County I Detention Center, That he had
.. feeling stressed and feeling anxious. " Id.

Dr. Inouye opined, to a, rétsonabe degree of nicilical (certainty, that Mr. Abeokuto

"haJd]} the capacity to understand the nature and object of the proceedings against him.

And ha[d] the capacity to assist his attorney in his defense." Jd. at 30. Dr. Inouye diagnosed

24
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 64 of 94

4 F , An ee

Mr. Abeokuto with adjustment: disorder, “with mixed anxiety’ ‘and depressed mood." Jd at

  
 

30-31. Importantly, Dr. Inouye also: ‘opined that Mr. Abeokuta ; vas as malingering. This was

based on Mr. Abeokuto's report of "an j image ofa shiny red devil ‘that would sit or stand

behind him." Jd. at 29, 34, 35. - Ta Dr. Induye's opinion, ne Abeokuto' s report of this ‘¢"

devil, or this hallucination was variable in nature. And the fact that it occurred in this legal
setting in his evaluation for competency to stand trial caused [him] to believe that in fact
he was malingering.” /d. at 35.

_ Dr. _ Inouye found additional support that Mr, Abgokuto was malingering in

 

Petitioner's repoit “that he had awoken one morning at the Baltimore County Detention .
Center and found feces in his hand. " Id. at 36. According t to. Dr. Inouye, "the only —

psychiatric diagnosis that . . could possibly m meet this experience ‘that Mr. Abeokuto

report[ed] [was] sleepwalking.” dd. at 37. _ Dr. Inouye, ‘found unlikely that, while

sleepwalking, Mr. Abeokuto could "somehdw neatly defecate into his hand... [g]et back
into his clothing. Get back into bed without getting fecal material on n anything else. Then
wake to find it in his hand." Jd. at 37-38.

Dr. Coleman, the Director of the Mental Health Services for the Baltimore County
Detention Center, testified that "[t]here was some incongruency between what [he] saw
objectively and what the client was reporting to [him]." 6/22 Tr, at 20. According to Dr.
Coleman, "there’ were no symptoms that were consistent with what [Mr. Abeokuto] was

be

reporting to [him].” Jd at 21. Dy. Coleman was concemed : that Mr. Abeokuto was

 

embellishing his symptoms. Jd. Importantly, according to Dr: Coleman, it was described

‘to him that Mr. Abeokuto was “talking on the telephone, . ... laughing, . .. show[ing] no
et 3 . See oe

  

25
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 65 of 94

q t

signs of depression, no signs of psychosis, so he show[ed] no acute symptoms in that period
\
of time... and... that was discussed with him on several oécasions." id. at 57,
Dr. Alizai observed Mr. Abeokuto in the courtroom during the competency hearing.

She noted that "he occasionally put his head in this hand but was looking around, appeared
to interact to some degree with his other, he turned around,’ ack 1owledged her presence

A) td

and was looking around the courtroom. 6/22 Tr. at 75. According to Dr. Alizai, Mr.

a I Pee
Abeokuto appeared to "be making :¢ye contact with the person testifying, paying attention

_ tothe Court proceedings.” Jd. Dr. Alizai compared this to the afternoon proceedings when _

|
Mr. Abeokuto knew that he was being watched. "The general content of the proceedings

had... been similar throughout but when he knew he was being observed directly by Dr.
Stevenson, he appeared to be . . embellishing somewhat, holding his head down more.
According to Dr. Alizai, when Mr. Abeokuto "knew that he was being watched directly,
he appeared to be more dramatic..." Jd. at 75-76. 3

Dr. Alizai commented that, when she saw ‘Mr. Abegkato ‘at Perkins, his behavior
was nothing like that described by, Dr. Stevenson. According to Dr. Alizai, Mr. Abeokuto
answered... questions appropriately and thoroughly, and yen it was time to move on to
a different topic, he moved on." Ia at 80. Dr. Alizai opined, to a reasonable degree of
medical certainty, that Mr. Abeokuto's "behavior in Court [was] further malingering. He
{was] dramatizing his actions. He [was] trying to make it clear to the Court that he [was]

suffering and that he [was] not competent. The goal would be to put off the proceedings."

id. at 90-91.

26 de”

ey
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21" Page 66 of 94

4

 

Even Dr. Stevenson, a psychologist retained by the defense to assist with mitigation,
who spent more than 25 hours with Mr. Abeokuto, failed to “raise any alarm ... to defense
counsel that [Mr. Abeokuto] was not competent to stand trial." Jd, at 118, 121, 122, 152.

With his personal knowledge of Petitioner, Trial Counsel was unsutprised by the
findings of the health care providers. When Mr. Brown was asked about the findings, he
vividly remembered the doctors having concluded that Petitioner was malingering, or”
purposely producing falsely exaggerating psychological symptoms with the goal of being

_rendered incompetent.

cee ne cme ine rere een mene ef ene ee ee ee ee ee

[STATE]: You also recall that in the course of the competency
hearing there was a finding by’ the doctors: at ‘Clifton T. Perkins —
that he had been -- | |, ,

[TRIAL COUNSEL}: Malingering, ] do remember that.

[STATE]: -- malingering, and that diagnosis is basically, |
- would have been a factor to consider in pursuing the criminal
responsibility issue.

(TRIAL COUNSEL]: Yes, it would, but it paled in comparison
to the value in my mind of my experience with him and my
knowledge of him and familiarity with him.
AR at 10:15:26 a.m. — 10:16: 05 am. Sg aunt!
As pointed out by Mr. Abeokuto, generally, "counsel has a duty to make reasonable
investigations or to make a reasonable decision ‘hat _makes particular investigations
unnecessary." Strickland, 466 US. at 690-91. But, "whisn’a defendant has given counsel

reason to believe that pursuing certain investigations would be fruitless . . . , counsel's

failure to pursue those investigations may not later be challenged as unreasonable." Jd. In

A
Case 1:21-cv-01431-CCB Document1 Filed 06/09/24, Page 67 of 94

4

this instance, Mr. Abeokuto fas failed to establish that Mr.: Bron § representation was

h tere Fae
des ote

deficient. He has failed to establish prejudice. |

Mr, Abeokuto next complains that Mr. Brown “ prejuc oat [his] defense by turning
over all of [Petitioner's] work product for NCR to the State Without [his] permission or
[his] knowledge.” Mr. Abeokuto fails to identify, with any specificity, what information
was tumed over to the State and specifically how that information prejudiced his defense.

Petitioner next asserts that Mr. Brown “did not prepare for the competency issue”

_ that his public. defenders were litigating. According to Mr. Abeokuto, “[hjad [Mr. Brown]

prepared for the competency hearing and contacted the already retained experts there was
a strong possibility [Petitioner] would have been found incompetent to stand trial.”

The competency hearing was scheduled for June 21! 99: 2004. At that time, Mr.
Abeokuto was represented by. Amjanda Bull and Eric MacDonnell Over the course eof
those two days, Judge Bollinger heard testimony from Dr. Inouye: ‘Dr. Stevenson, Dr. Kim-
Lee, Dr. Coleman, and Dr. Alizai. At the request of the defense, Judge Bollinger continued
the hearing until August 16, 2004, when Dr. Waltos could be available.

“Dr. Waltos testified that he saw Mr. Abeokuto on an emergent basis, at the request
of Ms. Bull and Mr. MacDonnell. According to Dr. Waltos, Mr. Abeokuto's "attorneys
came down and expressed concern that he wasn't very responsive during the jury selection

process, and the question was raised as to whether or not he was able to sufficiently

 

cooperate with his counsel." 8/16 ‘Tr. at 4. As a result of the. attorneys’ concerns, Dr.

Waltos evaluated Petitioner, spending approximately 15 or 20 minutes with him. Jd. Asa
fe
result of his interaction with Petitioner, ‘Dr, Waltos had some concer about [Mr.

ao

{ 28
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 68 of 94

tae

Abeokuto's] ability to cooperate at that time." Jd. Dr. Waltos went on to testify, however,
that he had no opinion as to whether Mr. Abeokuto, in fact, , suffers from a dissociative
disorder. Jd. Dr. Waltos made- clear that he was not in a position to opine, to any degree
of medical certainty, whether Mr. Abeokuto was competent either at the time of the
emergent evaluation or at the time of the August 16, 2004, hearing. la at 5.

Mr. Brown told Judge Bollinger that he had reviewed the transcript of the June

hearings, that his client was still ‘hearing voices, and that he otherwise would submit. Judge

_ Bollinger determined that Mr. Abeokuto was competent.

Petitioner has failed to establish that Mr. Brown provided ineffective assistance.
Moreover, Mr. Abeckuto has failed to establish prejudice.
CONCLUSION |
"It is all too tempting for a defendant to second-guess counsel's assistance after

conviction or adverse sentence, and it is all too easy for 3, court, examining counsel's

 

- defense after it has proved unsuevessfl to conclude that sparc act or omission of
counsel was unreasonable." Strickland, 466 U.S. at 689. Therefore, a "fair assessment of
attorney performance requires had every effort be made to ‘ieiihte the distorting effects
of hindsight, to reconstruct the circumstances of counsel's challenged conduct, and to
evaluate the conduct from counsel's perspective at the time." Jd. In this case, Mr. Brown's

strategy was sound. Petitioner has failed to establish that his attorney's representation was

in any way deficient. Similarly, he has failed to establish prejudice. Therefore, for all of

 

29 URE
Case 1:21-cv-01431-CCB

JAMAAL K. ABEOKUTO
Petitioner

v.

STATE OF MARYLAND

Respondent

Document 1 Filed 06/09/21::Page 69 of 94

IN THE

CIRCUIT COURT

FOR |
BALTIMORE COUNTY

Case No. 03-K-03--2127

toe kK RK OR A RR eR RR RR OF RR OR OR a ROR RK Rk Ok

Having read and considered the Petition for Post Conviction Relief, the States

ORDER

Answer and Memorandum in Support. the Post-Hearing Supplement. and the relevant

transcripts, and having considered the testimony provided.’ the arguments presented by

Ar

counsel, and the relevant law. it is this (\

day of April 2020. hereby ORDERED that

the Petition for Post Conviction Retief is DENIED in its entirety.

Au Vato

JUDITH C. ENSOR, Judge

Entered: Clerk, Circuit Court for
Baltimore County, MD

April 13, 2020

cc: SAO, Defense Atty, Defendant
4 E-FILED
ourt of Special Appeals
- oS ; Gregory Hilton

. 5/25/2021 8:49 AM

Case 1:21-cv-01431-C
-CCB Document 1 Fi
iled 06/09/21 Pa
ge 70 of 9
c

 

Circuit Court for Baltimore County
Case No. 03-K-03-002127

UNREPORTED ©

UNE

IN THE COURT OF SPECIAL APPEALS
OF MARYLAND

No. 279

September Term, 2020

 

pOST-CONVICTION

 

JAMAAL ABEOKUTO

Vv.

STATE OF MARYLAND

 

 

 

Kehoe,
Berger, -—

Wright, Alexander

(Senior Judge, Specially Assigned),

 

JJ.

 

PER CURIAM

 

! > + Filed: May 25, 3021

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 71 of 94

AO 241 Page 8
(Rev. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

 

GROUND TWO: (0. Bean foiled Ao purse my dofiese of WER  dleyalo
(ny request Ord PrEced («Seorch.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your clatm.):

On try Fesd + oor of face, | L ovted mah Arr yo Go with te WER
(ienwe . He 40 & (ng "we % eon pot use that” tn) maha beating He Core

by fechrocal iy. Shae hos trlood ods my firme buss ond AHotng, He (etas
Sheba of Best conten . Lniewe alle him tret ; thot tia aid bow
1peen olosund

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

{c) Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes nA No

(2) If you did not raise this issue in your direct appeal, explain why: Dost LS5¢e ~ nottech ve
\

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
mf Yes M No
(2) If your answer to Question (d}(1) is "Yes," state:

Type of motion or petition: Wonk Conmichin
\

Name and location of the court where the motion or petition was filed: Poot 4 mang Caunty eC watot

Cova:

 

Docket or case number (if you know): oy - K- 0% e072
Date of the court's decision: YW - 9-2b20
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 72 of 94

 

 

 

AO 24] Page 9
(Rev. O15)
Result (attach a copy of the court's opinion or order, if available): fi Haehocl .
(3) Did you receive a hearing on your motion or petition? of Yes O No
(4) Did you appeal from the denial of your motion or petition? ao Yes O No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? a Yes O No

(6) If your answer to Question (d){4) is "Yes," state:
Name and location of the court where the appeal was filed: Coork o€ Seeccl Roceal ot
4 vw

mM Aaylend.

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d}(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

GROUND THREE: MWe Brown Put He Staty Core tone Odversaal +ehag
Me hnd ly Css exeming cry witnesses ofthe Stolp otal ond hed 15 clubinte
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

MR Qua Oh tb He cant hen Wy ested Yo post pare tHeYoal. Kunbs ¥o
Jeat DAA, Conmet expat eittussen . He del none of it, He Challogadd Hore of
{a2 2x pints dnd hered ly. CSS e.gemne wi ttiaddas fir ontredetens, We put on One
0 \wacocbes Lriiasd bs Odofende od Suormtbed £ who wer my prim) Ke later

 

id the Some, out ty Com pedoncag he onus, He found me, Corrpelont Amsett; clo ftte/

 

_tonbhovt expt aad went fortword. L molorre fee) howe hay day ry do gov veo
Cone over wrth . btaub
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 73 of 94

AO 24] Page 10
(Rev. 01/15)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

 

) Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue? GO Yes No

{2) If you did not raise this issue in your direct appeal, explain why: yesh igg ue ~ jn ef feenh ne
v

 

 

 

(d) Post-Conviction Preceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
A Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Dot Con vicchen
v
Name and location of the court where the motion or petition was filed: B ath Mote, Count

Cracit Counk

Docket or case number (if you know): Gj oat Ke 0 >" 008lL

 

 

 

 

 

 

Date of the court's decision: ‘\-9-9020
Baby
Result (attach a copy of the court's opinion or order, if available): i hacked
(3) Did you receive a hearing on your motion or petition? oe Yes O No
(4) Did you appeal from the denial of your motion or petition? of Yes O No

(5) If your answer to Question (d)}(4) is "Yes," did you raise this issue in the appeal? a Yes Ol No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Coovnt e838 O ela ( Aieoal& Or
i Y
MAay(cnd.

Docket or case number (if you know}:

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 74 of 94

AO 241 Page 11
(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

‘have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR: nt. Brawn ecedudice ry dolense, by ttnn, over all my plan eroobvet
for New dp the Stale strat my Oe Measin om Kngwledege

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

MR. Orava failed fo Use tia fmratead! dosote my Repuest 0 Vet. The Sete

torre la, Chenge tue teatroy fo fit whet 2 Sad fomy export

$6 it Wwduld no longer be a doknse. (He geching mater), The low alio protect
[at from Set f-incemvothar . £2 hia Pope worl Z odmit tothe OPfarte fo My Bete barn 11 exmnea

othe Sale ecléd iin On ¢xpo0rt Yo in @ovens 2. the elded ovanst me.

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue? GO Yes eo No

(2) Lf you did not raise this issue in your direct appeal, explain why: Most 16602 -  nahheexine
\

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
A Yes O No

(2) If your answer to Question (d}(1) is "Yes," state:

Type of motion or petition: ost CEN yvitthon oehhan
\ \
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 75 of 94

AO 241 . Page 12
(Rev. 01/15)

Name and location of the court where the motion or petition was filed: Rathmore . Ectuwd-
Cait Cont:

Docket or case number (if you know): OA-K~ 63 ~0oue &

Date of the court's decision: 4 - 9 -70 20

2aAg
Result (attach a copy of the court's opinion or order, if available): Ad -

 

 

(3) Did you receive a hearing on your motion or petition? of Yes O No
(4) Did you appeal from the denial of your motion or petition? ow Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Yes © No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Qrawy oF 4 Dectail (aden tS of
1 VE

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) lf your answer to Question (d}(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 76 of 94

At nehmocts -foa.. Curthos 2 rods

 

Oround Five. Lhe Past CHniichon CPpoott ened yb, Cu Padratcnag
_lssves  Decouse. Lo Odeo Coutat c lodge Erie. Ststok She. CitcptAd cig
allors Ms. Bifocnese Micheal LreLia % Lith gre as BLA

 

The. Corr Sots bey my allagoteans intact: OITA brtays. plore ete, rat ObheAdes,
then Ve. dodge Salad She turk Dot brtoctram the bieoruie fh, Sone
loSarittualt be inten, Livin at. te tise alithe tissue becou ce
Aypthial Loosel teld ie be had prspoad ead Flad aipypebone oe.
hy peblin bet He Sedge. eld sre, fre. Masten Let Tad Zp coon rat Sere
00,2 wes olti.te Leeethe tases, LL woul! presedins. then, Ske wifdnerns ssgepes

2, 2,16, 1]_ond Tho wsele. on - Ye May bens opertial andthe count orcload evolvotirs visleher
T_loeks (Ke Sever tsswes tote,

 

Cxtocod Bi Ke “EL ts ovis ny C.ONB A fotore/ Gel 2n Ged toh fo
btbebre assistince, of Combel 2 The ttelit, & the, Ci Cuptiponoca: tbr cn
Ramis _feuled fo raveshoate ond present. Subs tachial tnitisebas eb den tie,
dons Seatiaciag phase cf My Cop Yel 2) uelec Witeal la fh, eiiderce Qltecdyy

Ree pared

 

 

 

 

tn She. totaliky cé fhe CreCUASPniad PIR Bltumn te 1nefRe sve becevee

tn wt2. Postpina moat artnpt he tucnted to test AYA ke het Eper litrectes fee
Ai Cee, cued. Pout hed pot So ope Pestpammadt clad alftoush fe. fect Yyre. Ke
Combict e peal’ end Hy Mizey b L0eoch bin

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 77 of 94

 

Creed Zevenr 2 M2 Broa fed Sve. Wied oa exh Penal k Ce
hebye lod tics GM/oted BZintetl, Pripo 2é becceize ot caerie fsifaronas

 

LIL. B rece 1 She beginn ins old yy formbe Ae Lach Bicth panatlhy aye.
Borcoda butt tibine bela? bik, Zheled 16 belie tt, Lisotazn Brown

feat Gel of Past Gnvreten fe hod zo expences, He [id fo Le Cond ony Forrr ly

Yho ahve. $e, Ke toatl OD rrene, ord Le.dide? Fiirexir Per 25 fri OPE red

Upenile My Aes SeaGrcing Atari, six 200%

 

Bar nel Eight: [Mh Brien Collach nae cf tho tn fran Packt 63ere. Ql reads
3 GHforetey S thé pectoimeace predudtes my

  

 

 

M2 Brew cerrhaele J LVOVE pf Ke ead? tastes tho Ake Prspeped
fi2Thd Case sow Core Lay Lentials bk A LE OE ffl Pfreatis Laxraus,

 

Crowd Mite! [NR Brin fled Yo ad esuable Wnveshgats ard preder/
Ciidente 1n mit gaven &f Gan lf, (ME Breen PerBamencte CG belous an

Ab) 464 ys. 3 andsard of (eSene blr LBs pre Vicdiceas Le Beker V Mise,

Ne. Brena ab {tifpias Ye pre pare Liv dikose, lade re a Kemah Peanacle
bhic Aekerden. leh On By SitePein Orch Besh me of€

fegediny My New thica Z branes abot res Dy dokirie Yee pisilido lag ak kK

by Dey toy” We vant usethat', 30 Z Krew nofreny ere fo Soy Yin apes Yule av

fecal,

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 78 of 94

Gietad. Lent tb. brun_ad not prepete Texthe Cocpelarty casve Shot 178 Belt
4lnk Ne aaced!. were hgeAag.. ew!

 

Lhe Brewin Did aot Lortect ra muxfel (alte expects thet lucie atrecabe
—Cefaaed by mreues couvbel pd Letanad Mbt Off Pr our, Fe eb lat
Contnet Ve Examen, Dibba tact D0: Seibect the p»chohe st Séveson. tad pe |
Contiled the expects Wee Ss _possibilebse Z psc Plates bruave 1itralLoker{ilone
Thee Dreduchtins. Dye Melia se and tecling oh 30 SWbes~ Piidin ng Carnpstirst
Prirorett Ord Subs then, fe The Che...

 

 

Oren Pleven: Tha. retard Cetlects Vat pen tbe hide Dati a canversattér
fnivh fie Gikinsy ond fae Stee, bt Ahzer inlaSsects one hes: aa Po Ka Ky Laie
ben, Siusan m7.

 

he thea: alas aniaher Cotuniee. Ne FOE. beh lark at Clin,
TL Pelhias tath The Vichos 90eat Gre ethad. S22y [ibtertis Orzd Veg Safes
ALR) Prada Qi joe. de. Aliza: insects Pacset¥ irs O. Cor Veseathe tz eo Why
Bsoinat wre. She Shows Ave nGat ve Bay fret, pewet ond giale of Rrdude,. BP&
Lakh at places Codes, cath but expreassels hes. Complele lad bias Ulew sairaken.

 

Glnd Twelve: “L608 denied my cignt tea Sar Yois! by the clte.p tasers
Clause. OF the, fonctrete, Oprendmact,

 

 

[PY igrtye Qssifence A Coninsed la )Od Aamaged boa OM cy Lhe

srodet Lid Tuaned over tothe Sxhata, by fe Brow Lt Comnrenintsdh
OW Doatic Yo LY Cred! AAV ueddand about hd he fret Miele boar err VAIS
yen, LLWS, Pe. Vchms fivKen. CAvsnse Alg. Bae N wane 50 thot Z Sai bonlect
ben debeose. Let would Sod (0 sereblo.

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 79 of 94

Ormnd Barter: The Cavat odo. Fra. nftatortd evaluation (108 Wa lalict
hee muse Oreos. Praceduce Wes nat Keat fn, practd freath eal veer

ON Fhoan To Pentiins Violated My Cign¥s by Cdb tg Ins he Gorad
orc dope Neahent ervelueton te Buf potest Q0d Sertin, pre baclt te Yrs
Conoty soil in abet (-ZhAomS.. The Vichms Leahy Jed béen bbottians aA¥ bes

_fhserte! 04 a auese fen. Ot leant Z pecrs OAV Pon¥, [Ry Bvoluciten tues ria F

fain dosed bow L tues intotine! Soba lege by Wein APs.

 

Oreuad ecactton 2 Lwoa Cotted on Aitect oppent | § [ tier f faced Cn postCnvicttian ~if Wor
fny behet Ais caSve p09 finally lidis eG im Yrs Ste, Cowl ]
| ese TRe.tetupe. form Fosatonr, tiseres poate Yo Vhese salemects obeut A) rege

-2ppeal Orel | post Connehen. \ -
SThe total Cowat erred in datenria ing Yhot LZ wowed my

Corsituheret Nght to a Wal by Sony at Gur VE oad trnaceace p> fia.S.2

(OA nous ag 4. Vo) bons .

fy Treaiteal Aeatth wor in eilesharn ndtre totality of the Citcums tices

Lich med eauats te ersive I Mrasinyl, bliidliec sty tight teslay total, Mbt,

Da Serbet repent atheched. Thane  phtotutely o Suppead sn the ecerad ty Say Yh

WVAtVec tues Yoluy. Woy,

Ovewd frfittern i the hal Ceont erred in Od ri thing EVidlole, of LT rf
(Dost Neacat Qwat- Milorda Waen ing Silence.

S devic [ foect Scott feller prectins Pry Herve. ¥o perpain Elon f ad bebf

a agains’ Nin his-toahinas, poh plod Camaging -

~y
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 80 of 94

Bromd Sinton? The tre | Covet erted tr dooyiag ty Cequest-e_ pest pecarentt
Ye Piepane Meu) Corasel be prpere fx. tola |_& Sebrcres

 

 

— . q . . f
lhe ics not a regulaa. hee. ZL b/28 on nel fee my life ord Q/
—Peooussins Shovid hove bere thls te C086, Zetec Oo. farm, Mia!

 

 

Cond tilertien The tne ( Covok erred tsroa st Qleated Sy. Ait,
Ye Sveerese my. Sv@lemeat at Marnude Ut 6 ecau Se. ty Fetbe
_Aradinenil Ligrt BGIQ1 ARE Caciropellle ct Set = mension ne tea LAs Le alaled

thea clileechin t0Teraes jot Met ear! QNiris Mite. Dieintle, ldatoings

 

 

 

There & Ao ewidirnee A tha Ceccrd Jo Swppent We cletestyes EVER givin me a osreneben
__ buh the Solent orl feconds were alevled na endince, berg, Cistidel tyiclbnce
Bronunh Exoiteen? The consot btved whinit i. ye motion ye Suppress the
Clothes trot Vo Adtherhwen (ermeved finoaone_ Coons my detethen sad the Promiciee sat

 

 

 

Tile at homuds FZ tues told 7 pemave. my cdiéthes onel Crrprty, Mes
eck is  S0.f atest 8a LT tellar weal- Ordent Od Ppa tes te Voli tool. __

 

 

fount finite: She Coot etl fad in admithng EVidhete GQ
_ A xedgua Cecaveced fran My CA.

 

 

Lhe Load gua ect Latha, % to cAtr Pe Corse. ond /ed USe Asenhf
_ Mk > Whe Cate. to Bey ZL Wle Aargecws .

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 81 of 94

Areand Tobey The Cormnlortve ebeet ofthe £ Wong Set fathéA fenocn
depaved me fa fara taal od/or 0 faa Serlircing hearing

 

(Aleit Yhe totelih, Fade Re
Bremn (Op (eden tel ein oo teir Yowal

 

Cicourel Lien ty Chas The wodictment ec lide fo allege pasncipalshin
VA . pam SNOW Nad. Ole pave... mt... 00 he. Harmerie.L had. Right .
yo a mboble Cause finding to Pres couhens fev a Serius Pre

 

 

[he dacsth prenathy md Bx bers Cap feel rn tebe pies frodad pan Pecden eof
tnthmidehne parades, fd By bra |}, LE by Pecteerol ¢1/ wa) ss net Loins GB medias, OF
tAg. tndechrecl Corngpiin ty -—

 

 

Lantibo, Bled? Count of Appecl8 in 27AR lord
CORA OZB-K-03-@2127

 

f
/ Omael Abecky rs

323-96P
1 7786GSC6

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 82 of 94

Attachment fea fuather Grounds - addihme page.

 

(ocenad twenty - tro!
The Stat did pot ceach t's bwdan piat sn defespriniag
premeditated Fist degree, fnutdee..

 

 

The Promeacfras based fs Case tm dAeheensmrag premed/ tear An
Yhe festimmny of TAednirck Theecdane Lapp ws Lim Qe tbrs C22 Ye Pee,
_CAicd tam meon Décembers 2, 7.002 Gd her punclas me in Gated fre 7202en Las
Ot the eferse WS orben 3, 2099 04 pre medi Ye han , Thee chin Hs aR if the
1 ge tad inet hanes 2 ome oh heme eye
Jt. fap p teshfiaal Arse thal bemusa ZL. tte late tb aiork A<. halt ot fon
im tains Of bid Own wil nd accatd. Me tu BevOr Mus

by me tndethet He hed ne ides 7 wold Shaws cP fe. tumit Wot chase ab sak
Vode unfreseea eis, 7 tics unable Yo set hun at the time clule to-gaksry

pe crcd ech fron hie. Unfertort hy, Z. Latah 1m the tridst of O PSychslagicel filler tel

yea k clawia $A of Moaaine, oro Contro| of MY Quin s he Cold Agere. Ses ¥ eK punched?

Me vO and Biven me try frre cp) ¥o puach jnuhos TZ. 90% Yhoto Decore Trey ta

have. Came. im Shed doy for Ony (eoder, Thx prmyes frase eyents were Lal prepeds tebd.
L0y Hal Comsel Merten ouestored bik Credibikle. This wen wesnet crediile ble. ax
Aeberos ine Seat hre ot he fras dove, te dreody fod Ane ttedye dle Cade OS
Peesstedl on tality to He police unta sanecass Calls Ye lisa “Tha Fel he Said) What D
Aaid “I hed Seth gts de uso_pol gumsshened . Yet it tier aly Le pnrain, be
Ft bs, tse Shales theory, evewitns Asppase petone Z goto otal leh iypen uracrs

Tages feshmary Daves 16 PreMed. ‘tatan . Thstetxe, Yh Corneter Bhoud be

covechnasd_ond my Past Canuizhin counsel dame! pnrtlakre tn nat raise A ~he aavbe,
Lcatled buim Ord ad dong the Depbmeat- he tod ne fu did {Soe Mhgoke cl roots

Aig 2d root ? 9l6- 21 posse! a 2—

 

 

 

 

 

 
 

  
    
  

 

 

 

 

 

   
     
  
  
  
 

 

 
  

 

 

 

Case 1:21-cv-01431-CCB Document 1 | Filed o6/p9/2 Page 83 of 94 11
1 you saw him periodically as you all were doing your 1 . You got there, you know what time you got
2 daily tasks, is that correct? a 2 thoi igh, right, that moming. It was around
3 A Yes. 3 lock.
4 Q. And is this warehouse a very big warehouse? 4 7 9 lock. Is that the time you are supposed
5 A. Yes. o , 5 there
6 @ = And, you know, how often did you see him 6 Yes
7 throughout that three and a haif hour period do you 7 And you swiped in?
8 think? 8 Yes
9 A. Maybe two times. 9 And as far as you know you were on time that
10 @. And was he dressed in the, the uniform that 10 |
11 you all are to wear there or the clothing you that you 11 Yes
12 required to wear? 12 Oka . And so it Is safe to stay about an hour
13 A. Yes. . 13 half q ssed before you first saw Jamaal?
14 Q. Did you ever see him leave during that period 14 I ar SUME, It's no clocks in there so --
15 of time? 15 I understand. Well, just In terms of your
16 A. No. 16 ility to measure time --
17 Q. Are you all able to leave or -- without 17 | Yes
18 swiping your card or if you leave you have got toswipe | 18 Boose wi buld it be safe to say when you told the
19 your card? 19 police the very day they took you down on December the
20 A. You can leave without swiping your card. 20 3rd gr December the 4th? ,
21 Qa. Okay. And swiping the card was something that | 21 Dect mber --
22 you all sometimes did, you weren't supposed to do but 22 Let @ help you. December the 4th?
23 all sometimes did for each other, is that correct? 23 Right. ‘
24 A. Yes. 24 | The day after, so you were recollecting what
25 Q@ Okay. I mean not just you and Jamaai but 25 aned just within 24 hours, right?
10. 12
1 other individuals who worked on your team, for example,} 1 Yes,
2 is that correct? 2 And So when you told them that ft was 8:20 to
3 A. Yes. 3 iwithinj 24 hours of this event you told them it
4 Q. Allright. I have no further questions. 4 was about 8220 or 8:30? Would you say that was pretty
5 Thank you, sir. 5 accurate?
6 THE COURT: Any redirect? 6 A. No. |.
T MR. LEWIS: Yes, Your Honor. 7 Q/| What|would you say would be accurate?
8 REDIRECT EXAMINATION & All About -- I don't know.
9 BY MR. LEWIS: 9 Q.) You don't know?
10 Q, Where you do your selecting at, that’s a 10 A! No. |
1 freezer, basically a large freezer warehouse. 1 Qu! Are } pu sure you even swiped his card?
12 A. Yes. ; 12 A. Yeah} I swiped his card.
13 @. How many clocks are kept in the freezer 13 Quy) All ct ht. Well, E don't -- did you ever
14 section of the warehouse? 14 tell them youl weren't sure or did you tell them that it
1§ A. In the freezer's parts -- there's no clocks in | 15 was 8:20 to §:30 that you first saw him?
16 the freezer. 16 A I told them it was around 8:20, 8:30.
17 Q. How sure are you as far as the time of 8:20 to 17 Q. || Why did you teil them that?
18 8:30 when you saw him? 1& A. || Beca ise that's what I assume it was.
19 A. That was just an estimated guess. 19 a. Okay! Why are you assuming it wasn't that
20 MR. LEWES: That's ail the questions T have, 20 now? ,
a1 Your Honor? 21 A iT do ft know. ‘Cross examining me.
22 THE COURT: Any recross? 22 THE COURT: I didn't hear that.
23 MR. BROWN: Yes. 23 THE WITNESS: I -- repeat.
24 RECROSS EXAMINATION 24 Q. |iAll right. Back then you admit, the day after
25 BY MR. BROWN: 25 you ad init that you told then} 8:20, 8:30 is when I first
3 of 39 sheets Page 9 to 12 of 120 12/16/2004 01:53:35 PM

 

 

 
Th,

“aw Hie

 

Case 1:21-cv-01431-CCB Docurtent 1

Filed 06/09/21

Page 84 of 94 19

   
 
 
 
 
  

en came.to me and I asked him wasn't he

 

 

 

 

 

 

 

1 MR. BROWN: None. 1 A. He!
2 THE COURT: So admitted. 2 supposed be there at 8 o'clock and he said that he
3 (Whereupon, so marked.) 3 wa running a tittle late, that he had something to de.
4 BY MR, LEWIS: 4 Did you give him his time card back?
5 QQ How many times after lunch time did you see § A =6Yes, I then gave him his time card back and
6 the Defendant on December 2nd? 6 told him he didn't have to worry about punching hisself
7 A None. f in becaus X kad punched hm in because I couldn't keep
8 Q@. And what time did you swipe him cut? 8 on running/back and forth.
9 A Like around 5:30. 9 a How many more times that day did you see the
10 Q. Now, how were you supposed to get his time 10 Defendant?
1 card back to him? 11 A I didn't see him any time after that.
12 A. Iwas supposed to give it back to him at the 12 4 Wheh you worked back In the freezer again,
13 next morning around 8 o'clock. 13 what's the t mperature back there?
14 Q. That would be on December 3rd, 20027 14 A Like zero below.
15 A Yes, sir. 15 . Andjes far as when you are working back there,
16 Q. And what time did you arrive at work on - 16 stab ene oficlothing de you wear?
17 A. Around 6:45, 17 Well, you wear like insulated pants, jacket,
18 Q. And did you ga out to the time clock around 18 iesfted hod, gloves and steel towed boots.
19 8 o'clock? . 19. a Whyjdo you wear steel tewed boots?
20 A. Yeah, Yes, sir. 20 al Because they keep -- like they have frozen
21 Q. What, If anything, did you see when you went 21 turkeys andibone marrow, that if it fails on your foot
22 out to the time clock? 22 it can crushiyour foot. am
23 A. Ididn't see anyone out there. 23 Q:: What) requirement does the company have that
24 QQ. Did you see the Defendant? 124 you v ear al towed boots?
25 A, Wo, sir. 25 Al: Thatiyou have to wear them.
18 20
1 Q@. What did you do after you went out to the time 4 Q.: Did the company issue any equipment?
2 clock and you didn't see the Defendant? 2 A. Yes, |Like gloves.
3 A. I went back inside and started working for a 3 a How many pairs of gloves did they issue?
4 little bit more. 4 A| They had two different colors. They had white
5 Q. About how much longer did you work inside the 5 and green and you could kind of mix and match them
6 warehouse? 6 however you wanted to.
7: A Maybe like fifteen more minutes. 7 a And when you wore the gloves, the white and
8 Q. Then what did you do? & green; you sa i you would mix and match them. How many
9 A. Icame back out. 9 pairs would you wear on your hands at any given time?
10 Q@. And when you came back out of the warehouse, 10 A} Like two. ,
11 what did you do then? . 1 MR. LEWIS: Your Honor, may I approach?
12 A I then swiped him In because I didn't see him 12 ‘ THE GDURT: You may.
13 and I couldn't continue to run back and forth because | 13 BY MR! LEWIS!
14 we had trucks that needed to be loaded up. 14 @. | Show ou what has been marked for
15 Q. About what time did you swipe him in? 15 identification as State's Exhibit 44, Ask if you can
46 A. Around 8:45, 8:30. 16 identify any ofjthe items In that photograph?
17 Q. Now, did thera come a time that day that you 17 A, ‘The gloves.
48 saw the Defendant? 18 Q. | How | ny pairs of gloves are in there? :
19 A Yes. 419 A. ‘There three pair.
20 Q. And about how long after you swiped him in did 20 a. “And haw do they compare to gloves that would
21 you see the Defendant? at be issued by C&S Wholesale?
22 A. It was like forty-five minutes or longer. 22 A ‘Becauk ie one of them, they were so cold, one of
23 Q. Where were you at when you saw the Defendant? 23 them Ip like af} inner lining, one of them Is out, three
24 A. Iwasin the freezer picking an order. 24 pairs of inner|{ining, and the white ones are the outer
25 Q. What happened while you were in there? 25 lining but ¥YOulcan wear them out if you want.

 

 

5 of 39 sheets

Page 17 to 20 of 120

12/16/2004 61:53:35 PM

 

 
AO 241
(Rev. 01/15)

13.

14.

15.

Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 85 of 94
Page 13

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? a Ves G No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? [fso, which

ground or grounds have not been presented, and state your reasons for not presenting them:
See Atadwoert! New discovered evidence (lapsat Hthgebed by
Dud Cohen)

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? Oo Yes wo No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court’s decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? “OC Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 86 of 94
pet
A tAchpwont fer #(2 Jno b.

 

The 66Bve ZZ om fotiden hog oi & bated an
1 btadly bis cov-eree! pcloace hot Ld Seer din loveed
Lp Naver box Ot 2OZE8 f

 

D2. Dtphen Ww. Sitbet , LA's repoat e& a thachedl 17 Tizard

re. Opin Con tial bed Lin bu @ Copy O16 fia Leone. CZ, 2 met”

ne. Tho t Liye pPLeds Pa tual a thannte Arado. E, Ball LEVER
_edltedd Prin we do a _Vt#z evalvstbon. fa Wve ferry Sertatln

Thu Secend Chair Eat (1t. Annaoeli tes bled at (ny (20a £OP weizien
twas Shot be didat Krome thet we potion 50 lorg Za my
Con ber better tunth bir en the bem hi late rat Sw. thot rhe

Las ps Lt Mx & Az Aig Lagat. Ad Le Paser Leta

 

 

 

 

 

 

ft aff tebeef This barns Lo
AMth (pA, De Pe my Banat nant bnth Bo Sb yer Scr Act dase
Kimonda tse ths on fea. a Won Eevalup fier, trict» Z fia Care Fo
find out She (Vtever gh, Ohe Qaly atte d feu 2 presen loace, in. 28 br aeloan
The ertre pre Tin being evoluveled TF heluwed i+ td tee LVOh wai?
Orbit ven KY Fn. horns Setence V2 beth (hn & blot Caure pee
0k (Wotten Brun Yo go tata the Wet ten he Took over Yee Code

 

Da, Z hresicveally Wheot Ys Wieal with ™ Aalvaiien (Opes | becacae

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 87 of 94
pact
Niwly Adrscolecdt evideoce~ Gddrbooal duppaehas iets 7 13 Line, bn

_fiomda Bull ldlme she until the fest das of Wea! to
fil, Nok. She tld mo lotr “al tthe deter tress catia ps shi. dlettas
_hecaus. She ddet tant the bho

Per She Cele Bile Cid Late Net _eNalyxbar oa 2. bled b hex

Whee th it tt chips on be Mihat fe the moti sen x feta?

 

 

 

 

 

 

 

 

ik S | ( 3 hee hrod (rial. (ag.ctad Serre thuag s
t obuding.. Seibert! hauss S16, SA.
ever Odtoct fee it ond 2. Seitheut Said 50 Aimsetto :

 

 

 

Ly hapt of ir Ltabky la cavereh evrdance, 1 The Pehinet& segoeiirig
@ pyr Nal.

 

datrnal Mache
Z B23 OP, (7806 5b

 

 

 

 

 

 

 
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 88 of 94

STEPHEN W. SIEBERT, M.D., M.P.H., P.A.
951 FELL STREET - SUITE 322
BALTIMORE, MARYLAND 21231

TELEPHONE: [410] 583—7885
FACSIMILE: [410] 593-—8178
EMAIL: DRSIEBERT@Mac.com

Amanda E. Bull

Deputy District Public Defender
Office Of The Public Defender
District Nine - Harford County

Mary E. W. Risteau District Court/MSC
2 South Bond Street

Bel Air, Maryland 21014

RE: State of Maryland v. Jamaai Abeokuto

At your request, | have conducted a comprehensive forensic psychiatric evaluation of Jamaal Abeokuto.

He was initially interviewed in-my.office.on.3/17/04 for-3 hours and he was subsequentty-at-the --
Baltimore County Detention Center on 4/02/04, 6/04/04, 6/11/04, 6/ 18/04, and 6/21/04 for a total of
10 hours. More recently, | had the opportunity to interview Mr. Abeokuto at the Maryland Correctional
Adjustment Center on 10/09/06 for'2 hours. | have discussed Mr. Abeokuto’s history with Janice
Stevenson PhD and Pam Taylor LCSW-C, the latter on 3/21/07. Finally, as part of my evaluation, |
reviewed the following records:

Medical Records of Lois Freeman
Greater Baltimore Medical Center, 12/17—12/23/79

School Records
Owings Mills High School transcript, 1994/95—1997/98

Employment Records
MetroOne, 2/12/02~—5/29/02
SYSCO, 6/20/02—8/ 14/02
C & S Wholesale Grocers, 10/18/02—12/10/02

Legal Records
Charge Summary and Statement of Charges, Case No. 0C00052661, 12/15/96

Reverse Waiver Investigation, Case No. 97-CR—1028, 4/10/97
State of Maryland vs. Jamaal Kenneth Abeokuto, Criminal Case No. K-03—0103
Criminal Information, 1/30/03
Office of the Chief Medical Examiner, Case No. 02—6944—025, Marciana M. Ringo, 1/30/03
Indictment, 3/06/03
Commitment Pending Hearing, 4/28/03
Findings and Sentencing Determination
Circuit Court for Baltimore County Transcripts, Case No. 03—CR—2127
Competency, 6/21/04, 6/22/04, and 8/16/04
Trial on Merits, 8/23—8/27/04
Sentencing, 11/15/04

Administrative and Mental Health Records
Wicomico County Detention Center, 1/14/03—4/18/03
Harford County Detention Center, 4/28/03—3/29/04
Medical Records, Baltimore County Bureau of Corrections, 3/29-6/18/04
Mental Health Progress Notes, Dept of Public Safety and Correctional Services, 11/16—6/28/04
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 89 of 94

RE: JAMAAL ABEOKUTO
PRE-SENTENCE PSYCHIATRIC EVALUATION PAGE 2 OF 2

Forensic Evatuations
Pretrial Evaluation for Competency to Stand Trial, David Waltos MD, 4/08/04
Competency Evaluation, Clifton T. Perkins Hospital Center, Dean Incuye MD, 5/05/04
Psychological Evaluation, Michael G. Sweda PhD, 11/02/04
Gregory C. Fey MD, 11/08/04

Other Records
Audiotape of statement of Jamaal Abeokuto, 12/04/02
Miscellaneous discovery and criminal investigation material
Handwritten notes of Jamaal Abeokuto, undated
Interview notes of Lori James Monroe, 9/15/03--4/05/04
Psychalogical testing results and “raw data,” 10/21/04

Based on my history, review of records, and examination of Jamaal Abeokuto, and my knowledge, skill,
experience, training, and education in Psychiatry, Child Psychiatry, and Forensic Psychiatry, | have the
following opinions:'

1.- Matingering is the intentional-production-of false or exaggerated: symptoms for-a specific-purpose. -
It is specific to context. Evidence that an individual is malingering does not exclude the presence
of an underlying mental disorder. For example, an individual with documented schizophrenic
disorder can be malingering if they produce or exaggerate their symptoms in order to gain
admission to a hospital.

2. There is clear evidence for a family history of major mental iliness, paranoia, and idiosyncratic
“cult-like” religious beliefs in multiple persons who raised Jamaal Abeokuto sufficient to induce a
shared psychotic disorder (folie 4 deux).

3. Jamal Abeokuto has a history and evidence for paranoid personality traits beginning in childhood
and adolescence that was manifested in different contexts by social anxiety, suspiciousness of
others, pathological jealousy, perceived hidden meanings, and magical thinking sufficient to make
a diagnosis of a paranoid personality disorder.

4, There is a history for a depressive episode prior to the criminal offense and evidence for a chronic
depressive disorder subsequent to his arrest that has required treatment with antidepressant
medications.

5. There is a clear history and evidence for the presence of nonbizarre detusions sufficient to warrant
the diagnosis of a delusional disorder, mixed type. There is evidence at different times for
religious, persecutory, jealous, and somatic delusional themes. Subsequent to his arrest, Mr.
Abeokuto has been prescribed antipsychotic medications by more than one treating psychiatrist.

6. Based on the above mental disorders and impairments, the capacity of the Jamaal Abeokuto to
appreciate the criminality of his conduct or to conform his conduct tothe requirements-of the taw~
was substantially impaired as a result of mental incapacity, mental disorder, or emotional
disturbance.

SW Srbad or

Stephen W. Siebert, M.D., M.P.H.

Diplomate in the Speciatty of Psychiatry, American Board of Psychiatry and Neurology

Diplomate in the Subspecialty of Forensic Psychiatry, American Board of Psychiatry and Neurology
Certified Independent Medical Examiner, American Board of independent Medical Examiners

 

't have reached these conclusions with reasonable medical certainty. The opinions in this report are based on
clinical assessment, examination, and documentation and rendered with a reasonable degree of medical certainty.
AO 24]

Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 90 of 94
Page 14

(Rev. 01/15)

16.

17.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: fimonda E. Bult CRebed Public dofengon) Etc Ne \onredl
Puote dobade, 2 South Bond st. Belaia, mds 2014 Kh ford Cowl RO hee
(b) At arraignment and plea: fimor Aa E. moll & Edic thc Name ff Public, Aghendes

 

(attra: verter Noose A. Pron FE Stipaulsé
Rathmate, me 21202,
(d)Atsentencing: = LO Ronen A, Gran 71 ok Poul pr:
Roabbmore. yr 2120 2

(e) On appeal: Michel Weroudss - Cottotemt Revues Apoelste
D, Vi oO vy r
(f) In any post-conviction proceeding: mM Cheol Lud Ud, (Bos. Prost hare aera
Svilren Grenkwet, M> 20790 buco Fer
(g) On appeal from any ruling against you ina post-conviction proceeding: ‘Ora ~Sp - Cesk

 

 

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes wo No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? df Yes of No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

Seo, AtMehed United Stuy Wistnet Coust forte b woot ce
Mrpayled~ ‘Ocdve.

 

 

 

 
Caste Lbeunb4s6s-RGp Oseeurehiarleddehdaestod? Bagel h ey

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JAMAAL K. ABEOKUTO #323-969
Petitioner

V. CIVIL ACTION NO. RDB-08-3203

WARDEN a
Respondent

ORDER

On July 20, 2009, the undersigned deemed timely an application for habeas corpus relief
filed by Jamaal K. Abeukuto. Respondent seeks reconsideration of that decision. Paper No. 17.
Petitioner has responded to the reconsideration request Paper No. 19, and Respondent has replied
thereto. Paper No. 20.

Respondent’s arguments that the application is untimely are compelling, but need not be
addressed here. Petitioner on two occasions has asked that this case be dismissed without
prejudice so that he may complete state post-conviction review. Paper Nos. 14 and 19. The
Court notes that Petitioner filed a pro se petition for post-conviction relief in the Circuit Court for
Baltimore County on June 10, 2009. This filing may in fact have been sufficient to toll the one-
year federal limitations period, Thus, dismissal of the instant action without prejudice to refilling
upon completion of state post-conviction review is appropriate.

Accordingly, it is this 25% day of August 2009, by the United States District Court for
the District of Maryland, hereby Ordered that:

l. The above-captioned case IS DISMISSED WITHOUT PREJUDICE;

 

"The Court is without apparent authority to extend Petitioner additional time following the completion of post-
conviction review in which to file a petition here. This dilemma appears to have resulted from Petitioner having
waited unttl the last possible day within the federal lhmitations period to seek post-conviction relief in the Circuit

Court.
Ceaselitecuassdattiia S5Guintettles eA YBH S/o? Migs > Ui

2. The Clerk SHALL CLOSE this case; and
3. The Clerk SHALL MAIL a copy of this Order to Petitioner and to counsel of
record,

/s/

 

Richard D. Bennett
United States District Judge
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 93 of 94

AO 241 Page 15
(Rev. 01/15}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B)  . the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C} the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:21-cv-01431-CCB Document1 Filed 06/09/21 Page 94 of 94

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properiy filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: th re

Oporoeonke celef £O niu inal of to Oyen}. pehAhon_in Anat On
_OCRimingl 2% pen Ste toy Gol

or any other relief to which petitioner may be entitled.

 

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on Mes , 2 F 2021 (month, date, year).

Executed (signed) on Mm ay 27 > 202 (date),

     

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
